Exhibit 10.2

AMENDED AND RESTATED SECOND  CREDIT FACILITIES AGREEMENT

This Agreement is made to be effective from 19 December 2006 (the “Effective
Date of this Agreement”)

AMONG

INNOVEX (THAILAND) LIMITED (Registration No. Bor Aor Chor. Lor Por 253) with its
head office located at No. 79 Moo 4 Export Industrial Zone 2, Northern
Industrial Estate, Baan Klang Sub-district, Muang Lampoon District, Lampoon
Province (hereinafter referred to as the “Borrower”)

BANK OF AYUDHYA PUBLIC COMPANY LIMITED (“Bank of Ayudhya”) as the Facility Agent
(hereinafter referred to in this Agreement as the “Facility Agent”)

TMB BANK PUBLIC COMPANY LIMITED (“TMB Bank”) as the Security Agent (hereinafter
referred to as the “Security Agent”).

AND

BANK OF AYUDHYA PUBLIC COMPANY LIMITED and TMB BANK PUBLIC COMPANY LIMITED as
the Creditors (hereinafter referred to collectively as the “Creditors” and
individually as “Creditor”).

WHEREAS

(A)

The Borrower entered into the Credit Facilities Agreement dated 23 April 2001
(the “Credit Facilities Agreement dated 23 April 2001”) with the Facility Agent,
the Security Agent and the Creditors.

 

 

(B)

The Borrower entered into (i) the Supplemental Agreement to the Credit
Facilities Agreement dated 23 April 2001 on 1 March 2002 with the Facility
Agent, the Security Agent and the Creditors (the “First Supplemental Agreement
to the Credit Facilities Agreement”) and (ii) the Second Supplemental Agreement
to the Credit Facilities Agreement dated 23 April 2001 on 28 February 2003 with
the Facility Agent, the Security Agent and the Creditors (the “Second
Supplemental Agreement to the Credit Facilities Agreement”).  The Credit
Facilities Agreement dated 23 April 2001, the First Supplemental Agreement to
the Credit Facilities Agreement and the Second Supplemental Agreement to the
Credit Facilities Agreement hereinafter referred to as the “Credit Facilities
Agreement”.

 

 

(C)

The Borrower entered into the Second Credit Facilities Agreement dated 11 June
2004 (the “Second Credit Facilities Agreement dated 11 June 2004”) with the
Facility Agent, the Security Agent and the Creditors in order to amend the
Credit Facilities Agreement and reinstated all supplemental agreements to the
Credit Facilities Agreement and become this Agreement.




(D)

The Borrower entered into the Supplemental Agreement to the Second Credit
Facilities Agreement dated 11 June 2004 on 30 June 2005 with the Facility Agent,
the Security Agent and the Creditors (the “Supplemental Agreement to the Second
Credit Facilities Agreement”) and the Borrower entered into another supplemental
agreement to the Second Credit Facilities Agreement on 9 December 2005 with the
Facility Agent, the Security Agent and the Creditors (the “Second Supplemental
Agreement to the Second Credit Facilities Agreement”).  The Second Credit
Facilities Agreement dated 11 June 2004, the Supplemental Agreement to the
Second Credit Facilities Agreement and the Second Supplemental Agreement to the
Second Credit Facilities Agreement hereinafter referred to as the “Second Credit
Facilities Agreement”.

 

 

(E)

The Borrower, the Facility Agent, the Security Agent and the Creditors intend to
enter into this Amended and Restated Second Credit Facilities Agreement pursuant
to the terms and conditions of this Agreement.

The Borrower, the Facility Agent, the Security Agent and the Creditors have
already studied this Agreement to understand the contents hereof and have
obtained the necessary consultation and instruction from their counsels and are
of the opinion that the contents of this Agreement are correct in accordance
with their intention and have agreed to enter into this Agreement in accordance
with the following details.

1.

Definition and Interpretation

1.1           Unless the context required otherwise, all the words and terms
provided in this Agreement have the following meanings:

 

“Application for L/C and/or Application for the Utilization of T/R Facility”
means an application for L/C and/or an application for the utilization of T/R
facility in the standard form of each Import and Export Credit Creditor;

 

 

 

 

“Aggregate Debt” means all debts and obligations of the Borrower at any time;

 

 

 

 

“Auditor” means any authorized auditor of Grant Thornton or other independent
audit firm appointed by the Borrower with the consent of the Creditors;

 

 

 

 

“Authorized Director” means one or more directors who are authorized to sign and
affix the company seal to bind the limited company in accordance with their
authorization registered with the registrar of the partnerships and
corporations, Department of Business Development, Ministry of Commerce;

 

 

 

 

“Authorized Officer” means any one or more persons authorized by the Authorized
Director of a company to act and sign to bind the company;

 

 

 

 

“Availability Period for Letter of Guarantee Facility” means

 

 

 

 

(1)

For the General Letter of Guarantee Facility, the period commencing from the
Effective Date of the Second Credit Facilities Agreement and expiring on the
earlier of the date (a) Bank of Ayudhya has no obligation to provide the General
Letter of Guarantee Facility to the Borrower pursuant to the terms of this
Agreement and/or the Documents for the Utilization of Letter of Guarantee
Facility, or (b) Bank of Ayudhya agrees with the Borrower; and




 

(2)

For the Letter of Guarantee Facility for Usage of Electricity, the period
commencing from the Effective Date of the Supplemental Agreement to the Second
Credit Facilities Agreement and expiring on the earlier of the date (a) the
Letter of Guarantee Creditors have no obligation to provide the Letter of
Guarantee Facility for Usage of Electricity to the Borrower pursuant to the
terms of this Agreement and/or the Documents for the Utilization of Letter of
Guarantee Facility or (b) the Letter of Guarantee Creditors agree with the
Borrower;


 

“Availability Period for L/C, T/R and S/G Facility” means the period commencing
from the Effective Date of the Supplemental Agreement to the Second Credit
Facilities Agreement and expiring on the earlier of the date (a) the Import and
Export Credit Creditors have no obligation to provide the L/C, T/R and S/G
Facility to the Borrower under this Agreement and/or the Application for L/C
and/or Application for the Utilization of T/R Facility or (b) Import and Export
Credit Creditors agree with the Borrower;

 

 

 

“Availability Period for Long Term Facility Portion 1” means the period
commencing from the Effective Date of this Agreement and expiring on the last
Banking Day of June 2004;

 

 

 

“Availability Period for Long Term Facility Portion 2” means the period
commencing from the Effective Date of this Agreement and expiring on the earlier
of (a) 31 March 2006 or (b)  the date the Long Term Creditors have no obligation
to provide Long Term Facility Portion 2 to the Borrower or (c) the Long Term
Creditors agree with the Borrower;

 

 

 

“Availability Period for Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement” means


 

          (1)          For Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clause 2.1.3.1(a) of
this Agreement, the period commencing from the Effective Date of the Credit
Facilities Agreement and expiring on the earlier of  the date (a) the Import and
Export Credit Creditors have no obligation to provide the Packing Credit
Facility and/or Export Bill Purchase Facility under the Credit Facilities
Agreement to the Borrower pursuant to Clause 2.1.3.1(a) of this Agreement and/or
the Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility or (b) the Import and Export Credit Creditors agree with the
Borrower;

 

 

 

          (2)          For Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clause 2.1.3.1 (b) 
of this Agreement, the period commencing from the Effective Date of the First
Supplemental Agreement to the Credit Facilities Agreement and expiring on the
earlier of the date (a) the Import and Export Credit Creditors have no
obligation to provide the Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement to the Borrower pursuant to
Clause 2.1.3.1 (b)  of this Agreement and/or the Documents for the Utilization
of Packing Credit Facility and/or Export Bill Purchase Facility or (b) the
Import and Export Credit Creditors agree with the Borrower;


 

“Availability Period for Packing Credit Facility and/or Export Bill Purchase
Facility under the Second Credit Facilities Agreement” means the period
commencing from the Effective Date of the Second Credit Facilities Agreement and
expiring on the earlier of the date  (a) the Import and Export Credit Creditors
have no obligation to provide Packing Credit Facility and/or Export Bill
Purchase Facility under the Second Credit Facilities Agreement to the Borrower
under this Agreement and/or the Documents for the Utilization of  Packing Credit
Facility and/or Export Bill Purchase Facility or (b) the Import and Export
Credit Creditors agree with the Borrower;




 

“Availability Period for Overdraft Facility” means the period commencing from
the Effective Date of the Credit Facilities Agreement and expiring on the
earlier of  the date (a) Bank of Ayudhya has no obligation to provide the
Overdraft Facility to the Borrower pursuant to the terms of this Agreement
and/or the Documents for the Utilization of Overdraft Facility, or (b) Bank of
Ayudhya agrees with the Borrower;

 

 

 

“Availability Period for Short Term Working Capital Facility under the Credit
Facilities Agreement” means the period commencing from the Effective Date of the
Credit Facilities Agreement and expiring on the earlier of  the date (a) TMB
Bank has no obligation to provide the Short Term Working Capital Facility under
the Credit Facilities Agreement to the Borrower pursuant to the terms of this
Agreement and/or the Documents for the Utilization of Short Term Working Capital
Facility, or (b) TMB Bank agrees with the Borrower;

 

 

 

“Availability Period for Short Term Working Capital Facility under the Second
Credit Facilities Agreement” means the period commencing from the Effective Date
of this Agreement and expiring on the earlier of the date (a) Bank of Ayudhya
has no obligation to provide the Short Term Working Capital Facility under the
Second Credit Facilities Agreement to the Borrower under this Agreement and/or
the Documents for the Utilization of Short Term Working Capital Facility or (b)
Bank of Ayudhya agrees with the Borrower;

 

 

 

“Average Deposit Rate” means the average of the interest rate per annum quoted
by Bank of Ayudhya and TMB Bank to be payable to its customers for the twelve
(12) months fixed deposit in Baht.

 

 

 

“Average MLR” means an annual interest rate specified by the Facility Agent by
using the annual interest rate that each Creditor used to calculate the interest
for the long term debt in Baht from the prime customers of each Creditor;

 

 

 

“Baht Currency” or “Baht” means the lawful currency of Thailand;

 

 

 

“Banking Day” means the day the Creditors open for business in Bangkok (except
Saturdays, Sundays and other holidays of the financial institutions announced by
the Bank of Thailand);

 

 

 

“Capital Expenditure Plan” means the Capital Expenditure Plan during the years
2004-2006 as illustrated in Attachment 12 and as amended from time to time by
the parties;

 

 

 

“Commitment Percentage” means the commitment percentage or portion of each
Creditor as specified in Attachment 1;

 

 

 

“Creditors” means all the financial institutions specified in Attachment 1 and
the “Creditor” means each financial institution specified in Attachment 1;

 

 

 

“Debt” and “Indebtedness” means all debts and obligations of the Borrower under
this Agreement and the Transaction Documents whether existing debt, future debt
or conditional debt including the obligation of the Borrower to repay the money
to the Creditors under the Transaction Documents;

 

 

 

“Debt Service Coverage Ratio” means the ratio of EBITDA divided by debt
determined as at the end of each twelve (12) months period of the  Borrower’s
financial year.  For the purpose of




 

this definition, “debt” means the current portion of principal payable on all
outstanding loan of Long Term Facilities under this Agreement, loan under long
term facility under the Third Credit Facilities Agreement and loan under any
long term facility (if any) (excluding subordinated loan provided by Innovex
Group Companies) and interest expenses relevant to each twelve (12) months
period of the Borrower’s financial year.

 

 

 

“Debt Service Reserve Account” means Savings Account No. 318-1-12267-1, an
interest bearing account of the Borrower opened  and maintained with the Lamphun
branch of the Facility Agent;

 

 

 

“Default Interest Rate” means the maximum interest rate applicable to the
general customers who breach any condition specified by Bank of Ayudhya and/or
TMB Bank under the notification of the Bank of Thailand relating to the
specification for commercial banks to perform in relation to interest and
discount which, on the Effective Date of this Agreement, the Default Interest
Rate of Bank of Ayudhya is at the rate of   fifteen  (15) percent per annum and
the Default Interest Rate of TMB Bank is at the rate of   fifteen point five
(15.5) percent  per annum but can be changed as announced, from time to time, by
Bank of Ayudhya and/or TMB Bank;

 

 

 

“Deposit Account” means a savings account, account No. 318-1-27279-9, opened and
maintained with the Lamphun branch of the Facility Agent for the purpose of
depositing the Borrower’s fund drawn under the Long Term Facility Portion 1
pursuant to Clause 4.1.1 of this Agreement.

 

 

 

“Documents for the Utilization of Letter of Guarantee Facility” means
application for the utilization of letter of guarantee facility and/or documents
or agreements which are used for the utilization of letter of guarantee facility
in the form and substance specified by each Import and Export Credit Creditor;

 

 

 

“Documents for the Utilization of Overdraft Facility” means application for the
utilization of overdraft and/or documents or agreements which are used for the
utilization of overdraft Facility (including overdraft agreement) previously
entered into by the Borrower and to be entered into by the Borrower in the form
and substance specified by Bank of Ayudhya in addition to the Documents for the
Utilization of Overdraft Facility previously entered into by the Borrower;

 

 

 

“Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility” means application for the utilization of Packing Credit
and/or Export Bill Purchase Facility and/or any documents, instruments,
Promissory Notes, purchase order or other agreements which are used for the
utilization of Packing Credit Facility and/or Export Bill Purchase Facility
previously entered into by the Borrower and to be entered into by the Borrower
in the form and substance acceptable to the relevant Import and Export Credit
Creditor(s) in addition to the Documents for the Utilization of Packing Credit
Facility and/or Export Bill Purchase Facility previously entered into by the
Borrower;

 

 

 

“Documents for the Utilization of Short Term Working Capital Facility” means
application for the utilization of Short Term Working Capital Facility and/or
any documents, instruments, Promissory Notes or other agreements which are used
for the utilization of the




 

Short Term Working Capital Facility previously entered into by the Borrower and
to be entered into by the Borrower in the form and substance specified by the
relevant Working Capital Creditor(s) in addition to the Documents for the
Utilization of Short Term Working Capital Facility previously entered into by
the Borrower;

 

 

 

“Drawdown” and “drawdown” mean an act of borrowing and other utilization of
Facility under this Agreement;

 

 

 

“Drawdown Schedule” means the drawdown schedule for the Long Term Facility
Portion 2 as specified in Attachment 10;

 

 

 

“EBIT” means, for the relevant period, revenues less operating expenses, but
before interest expenses and income tax and for the avoidance of doubt, the
revenues shall not include unrealized foreign exchange gain/loss;

 

 

 

“EBITDA” means, for the relevant period, revenues less operating expenses, but
before interest expenses, income tax, depreciation and amortization and for the
avoidance of doubt, the revenues shall not include unrealized foreign exchange
gain/loss;

 

 

 

“Effective Date of the Credit Facilities Agreement” means 23 April 2001;

 

 

 

“Effective Date of the First Supplemental Agreement to the Credit Facilities
Agreement” means 1 March 2002;

 

 

 

“Effective Date of the Second Supplemental Agreement to the Credit Facilities
Agreement” means 28 February 2003;

 

 

 

“Effective Date of the Second Credit Facilities  Agreement” means 11 June 2004;

 

 

 

“Effective Date of the Supplemental Agreement to the Second Credit Facilities
Agreement” means 30 June 2005;

 

 

 

“Equity” means the equity of the Borrower which includes paid-up share capital,
share premiums, reserves, retained earnings and also includes the subordinated
loans provided by any  of  Innovex Group Companies to the Borrower in compliance
with the form and substance acceptable to the Creditors;

 

 

 

“Equipment” means all equipment and appliances installed or will be installed,
imported or purchased locally or used in the Project at present and in the
future  including Registerable Equipment in accordance with the details
specified in Attachment 9 and any amendment thereof;

 

 

 

“Equipment Mortgage Agreement” means the agreement to mortgage the Registerable
Equipment including the agreement attached to the Equipment Mortgage Agreement
in accordance with the form and substance specified by the Security Agent;

 

 

 

“Event of Default” means any event as specified in Clause 12.1 as an event of
default;

 

 

 

“Existing Debt” means the Debt which is already in existence at any time;




 

“Facility” means the credit facilities provided by the Creditors to the Borrower
under this Agreement including Long Term Facilities, Import and Export Credit
Facility,  Working Capital Facility and Letter of Guarantee Facility;

 

 

 

“Facility Limit of Each Creditor” means the facility limit for Long Term
Facilities,  Import and Export Credit Facility, Working Capital Facility and
Letter of Guarantee Facility provided by each Creditor to the Borrower under
Attachment 1 under the name of each  Creditor, this facility limit may be
reduced or cancelled under the term of  this Agreement;

 

 

 

“Financial Statements” means balance sheet, income statement, cashflow statement
of the Borrower or the Guarantor (as the case may be) together with the notes
attached thereto including the statements specifying the sources and uses of
funds;

 

 

 

“Fiscal Year” means the fiscal year of the Borrower starting from 1 October and
end on 30 September of every year;

 

 

 

“Fourth Equipment Pledge Agreement” means the Fourth Equipment Pledge Agreement
dated 11 June 2004  made among the Borrower, Security Keepers, Security Agent
and the Creditors for the benefit of the Creditors in accordance with the form
specified in Attachment 9 of this Agreement;

 

 

 

“Fourth Guarantee Agreement” means the Fourth Guarantee Agreement issued by the
Guarantor to the Creditors in accordance with the form of Attachment 13;

 

 

 

“General Letter of Guarantee Facility” means the letter of guarantee facility as
specified in Clause 2.1.5(a) and for the purpose as specified in Clause 2.2.4;

 

 

 

“Guarantor” means Innovex Inc which is an ultimate parent company of the
Borrower and/or the Innovex Group Companies;

 

 

 

“Innovex Inc” means Innovex Inc. which is an ultimate parent company of the
Borrower established under the laws of Minnesota, United States of America with
its registered office at 5540 Pioneer Creek Drive, Maple Plain, Minnesota,
U.S.A.

 

 

 

“Innovex Group Companies” means any company registered in any jurisdiction which
holds shares or have controlling power or being controlled by or under common
control with other companies, whether directly or indirectly, in the Borrower;
for the benefit of the foregoing, the power to control, being controlled or
under common control mean having the power, whether directly or indirectly, to
order or have the power to designate the management or policies of such company
whether by being the holder of voting shares, by contract or otherwise;

 

 

 

“Interbank Market” means London Interbank Deposit Market (in case of LIBOR) or
Singapore Interbank Deposit Market (in case of SIBOR);

 

 

 

“Interest Coverage Ratio” means the ratio of EBIT divided by interest determined
as at the end of each twelve (12) months period of the  Borrower’s financial
year.  For the purpose of this definition, “interest” means the current portion
of interest expenses relevant to each twelve (12) months period of the
Borrower’s financial year;




 

“Interest Payment Date” means the day on which the interest shall be due and
payable under this Agreement;

 

 

 

“Interest Period” means the interest period as specified in Clause 5.1.4, Clause
5.1.5, Clause 5.2, Clause 5.3.2, Clause 5.3.3, Clause 5.3.5, Clause 5.6.2 and
Clause 12.3;

 

 

 

“Import and Export Credit Facility” means (a) Packing Credit Facility and/or
Export Bill Purchase Facility under the Credit Facilities Agreement (b) Packing
Credit Facility and/or Export Bill Purchase Facility under the Second Credit
Facilities Agreement and (c) L/C, T/R and S/G Facility in Baht or foreign
currency equivalent to Baht as specified in Clause 2.1.3;

 

 

 

“Import and Export Credit Facility Limit” means the facility limit for the
Import and Export Credit Facility as specified in Attachment 1;

 

 

 

“Import and Export Credit Creditors and “Import and Export Credit Creditor”
means the Import and Export Credit Creditors and each Import and Export Credit
Creditor (as the case may be) under this Agreement;

 

 

 

“Land and Building” means the land and building which are the location of the
Project in accordance with the details specified in Attachment 11;

 

 

 

“Land and Building Mortgage” means the agreement to mortgage the Land and
Building to increase the mortgage value including the agreement attached to the
Land and Building Mortgage in accordance with the form and substance specified
by the Security Agent;

 

 

 

“L/C” means the letter of credit in the form and substance specified by each
Import and Export Credit Creditor and issued by each Import and Export Credit
Creditor pursuant to the L/C, T/R and S/G Facility;

 

 

 

“L/C, T/R and S/G Facility” means the facility provided to the Borrower in the
form of issuing the letter of credit, trust receipt facility and shipping
guarantee and has the facility limit as specified in Clause 2.1.3.;

 

 

 

“Letter of Guarantee Creditors” and “Letter of Guarantee Creditor” means the
Letter of Guarantee Creditors and each Letter of Guarantee Creditor (as the case
may be) under this Agreement;

 

 

 

“Letter of Guarantee Facility” means the General Letter of Guarantee Facility
and the Letter of Guaranatee Facility for Usage of Electricity;

 

 

 

“Letter of Guarantee Facility for Usage of Electricity” means the letter of
guarantee facility as specified in Clause 2.1.5(b) and for the purpose as
specified in Clause 2.2.4.;

 

 

 

“LIBOR” means, in relation to any relevant sum and any relevant period, the rate
determined by the Facility Agent on behalf of the Creditors to be the arithmetic
mean (rounded up if necessary to the nearest integral multiple of 1/16%) of the
offered rates quoted by the Reference Banks to prime banks in the Interbank
Market for the making of deposits in United States Dollars during such relevant
period, in an amount comparable to the amount of the Loan and for a period
comparable to the length of the Interest Period, at or about 11.00 a.m. (London
time) on the second Banking Day before the first day of such relevant period;




 

“Loan” means the aggregate principal amount that the Long Term Creditors, Import
and Export Credit Creditors and/or Working Capital Creditors allow the Borrower
to drawdown under this Agreement and for the time being of outstanding under
this Agreement;

 

 

 

“Long Term Creditors” and “Long Term Creditor” mean the Long Term Creditors and
each Long Term Creditor (as the case may be) under this Agreement;

 

 

 

“Long Term Debt” means any debt that has a repayment maturity of not less than
one year;

 

 

 

“Long Term Facilities” means the Long Term Facility Portion 1 and Long Term
Facility Portion 2;

 

 

 

“Long Term Facility Portion 1” means the facility in Baht as specified in Clause
2.1.1;

 

 

 

“Long Term Facility Portion 2” means the facility in Baht as specified in Clause
2.1.2;

 

 

 

“MOR” means an annual interest rate specified by Bank of Ayudhya and/or TMB Bank
using the annual interest rate that Bank of Ayudhya and/or TMB Bank used to
calculate the interest for the  overdraft facility in Baht from its prime
customers which, on the Effective Date of this Agreement, the MOR of Bank of
Ayudhya is at the rate of  eight point five (8.5) percent per annum and MOR of
TMB Bank is at the rate of  eight point two five (8.25) percent per annum but
can be changed as announced from time to time by Bank of Ayudhya and/or TMB
Bank;

 

 

 

“Notice of Commitment Percentage” means the notice informing the Commitment
Percentage for each Facility arranged by the Facility Agent in accordance with
the form specified in Attachment 4;

 

 

 

“Notice of Drawdown” means the notice of drawdown in the form specified in
Attachment 2;

 

 

 

“Overdraft Creditor” means Bank of Ayudhya;

 

 

 

“Overdraft Facility” means the overdraft facility that Bank of Ayudhya allows
the Borrower to drawdown under this Agreement;

 

 

 

“Packing Credit Facility and/or Export Bill Purchase Facility” means (a) Packing
Credit Facility and/or Export Bill Purchase Facility under the Credit Facilities
Agreement and (b) Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facilities Agreement;

 

 

 

“Packing Credit Facility and/or Export Bill Purchase Facility under the Credit
Facilities Agreement” means the Packing Credit Facility and/or Export Bill
Purchase Facility in Baht or foreign currency equivalent to Baht as specified in
Clause 2.1.3.1;

 

 

 

“Packing Credit Facility and/or Export Bill Purchase Facility under the Second
Credit Facilities Agreement” means the Packing Credit Facility and/or Export
Bill Purchase Facility under the Second Credit Facilities Agreement in Baht or
foreign currency equivalent to Baht as specified in Clause 2.1.3.2;




 

“Pledgees” means TMB Bank and Bank of Ayudhya;

 

 

 

“Pool Assets” means all assets of the Borrower including trade debtor, note
receivable, security, income from the Insurance, money paid by other person to
the Borrower, and other revenues received by the Borrower under the conditions
of this Agreement or other type of the agreement;

 

 

 

“Project” means the project for the manufacturing of Flexible Interconnect
Assembles  and/or any products of the Borrower;

 

 

 

“Promissory Note” means any promissory note issued by the Borrower to the 
Import and Export Credit Creditor, Working Capital Creditor as an evidence for
the granting and/or drawing of that type of Facility to the Borrower and shall
be in accordance with the form specified by each Creditor;

 

 

 

“Proportion of Debt” means the proportion of the Existing Debt of the Borrower
for each Creditor and all the Existing Debts of the Borrower under the Long Term
Facilities, Import and Export Credit Facility, Working Capital Facility or
Letter of Guarantee Facility (as the case may be) at any time under this
Agreement;

 

 

 

“Prioritization Agreement” means the Prioritization Agreement dated 23 April
2001 and the First Amendment to Prioritization Agreement dated to be effective
from 23 April 2001 executed by the Guarantor, Creditors, U.S. Bank and Wells
Fargo Bank;

 

 

 

“Receipt” means the receipt issued by the Borrower to each Creditor as evidence
of the drawdown from  (a) the Long Term Facilities in accordance with the form
specified in Attachment 3 (b) the Import and Export Credit Facility in
accordance with the form specified in Attachment 3.1, and (c) the Working
Capital Facility in accordance with the form specified in Attachment 3.2;

 

 

 

“Reference Banks” means British Bankers Association in the case of LIBOR   and
Association of Banks in Singapore in the case of SIBOR, the quotation of which
as appears on the screen of RAUTERS Financial Services;

 

 

 

“Repayment Date” means the day on which the loan shall be repaid as specified in
Clause 6 of this Agreement and under Attachment 6 (as the case may be);

 

 

 

“Repayment Schedule” means the repayment schedule for  Long Term Facility
Portion 1  under the conditions specified in Clause 6.1.1(a) and Attachment 6.1
and the repayment schedule for Long Term Facility Portion 2 under the conditions
specified in Clause 6.1.1(b) and Attachment 6.2 ;

 

 

 

“Registerable Equipment” means all the equipment located in the Project which is
capable of registration under the Machinery Registration Acts B.E. 2514
(including any amendment thereof);

 

 

 

“Security” means the security specified in Clause 3.1, Clause 13 and Attachment
5 including the additional security to be provided in addition to or as a
substitution in the form and value acceptable to the Creditors;




 

“Security Keeper” means each of (a) Mr. Nicholas Tomashot and/or (b) Mr. Kanchit
Satarug who has the power to control the Equipment for and on behalf of the
Creditors in accordance with the conditions set forth in Attachment 9;

 

 

 

“Short Term Working Capital Facility under the Credit Facilities Agreement”
means the short term working capital facility that TMB Bank allows the Borrower
to drawdown under the Credit Facilities Agreement and/or this Agreement;

 

 

 

“Short Term Working Capital Facility under the Second Credit Facilities
Agreement” means the short term working capital facility that Bank of Ayudhya
allows the Borrower to drawdown under this Agreement;

 

 

 

“SIBOR” means, in relation to any relevant sum and any relevant period, the rate
determined by the Facility Agent on behalf of the Creditors to be the arithmetic
mean (rounded up if necessary to the nearest integral multiple of 1/16%) of the
offered rates quoted by the Reference Banks to prime banks in the Interbank
Market for the making of deposits in United States Dollars during such relevant
period, in an amount comparable to the amount of the Loan and for a period
comparable to the length of the Interest Period, at or about 11.00 a.m.
(Singapore time) on the second Banking Day before the first day of such relevant
period;

 

 

 

T/R” means trust receipt in the form and substance specified by each Import and
Export Credit Creditor pursuant to the L/C, T/R and S/G Facility;

 

 

 

“Third Guarantee Agreement” means the Third Guarantee Agreement issued by the
Guarantor to the Creditors in accordance with the form of Attachment 8 as a
security of the Debt of the Borrower under the Credit Facilities Agreement and
this Agreement;

 

 

 

“Third Credit Facilities Agreement” means the Third Credit Facilities Agreement
between the Borrower, the Facility Agent, the Security Agent and the Creditors
dated 19 December 2006 and the transaction documents under this Agreement;

 

 

 

“Transaction Documents” means this Agreement, and agreements, documents and
other agreements relating to the utilization of the Facility under this
Agreement including all the documents relating to the Security, the Third
Guarantee Agreement, the Fourth Guarantee Agreement, Land and Building Mortgage
Agreement, the Fourth Equipment Pledge Agreement, Equipment Mortgage Agreement, 
Documents for the Utilization of  Overdraft Facility, Documents for the
Utilization of  Packing Credit Facility and/or Export Bill Purchase Facility,
Application for L/C and/or Application for the Utilization of T/R Facility, L/C,
T/R, Documents for the Utilization of Short Term Working Capital Facility,
Documents for the Utilization of Letter of Guarantee Facility, Receipt and
Promissory Notes;

 

 

 

“United States Dollars” and “US$” means the lawful currency of the United States
of America;

 

 

 

“Utilized Amount” means the principal that any Creditor allow the Borrower to
drawdown or that any Creditor is deemed to allow the Borrower to drawdown on
each Utilization Date;




 

“Utilization Date” means the date the Borrower utilizes any type of Facility
under this Agreement;

 

 

 

“U.S. Bank” means U.S. Bank National Association, which is one of the banks
which  provided credit facilities to the Guarantor or any of the Innovex Group
Companies other than the Borrower;

 

 

 

“Wells Fargo Bank” means Wells Fargo Bank Minnesota National Association, which
is one of the banks which provided credit facilities to the Guarantor or any of
the Innovex Group Companies other than the Borrower;

 

 

 

“Withdrawal Notice” means the withdrawal notice in the form specified in
Attachment 7;

 

 

 

“Working Capital Creditors” and “Working Capital Creditor” mean  the creditor(s)
that provide the Short Term Working Capital Facility under the Credit Facilities
Agreement and/or the Short Term Working Capital Facility under the Second Credit
Facilities Agreement  (as the case may be); and

 

 

 

“Working Capital Facility” means the Short Term Working Capital Facility under
the Credit Facilities Agreement, the Short Term Working Capital Facility under
the Second Credit Facilities Agreement and Overdraft Facility in Baht as
specified in Clause 2.1.4.

1.2           Under this Agreement unless the context required otherwise

 

(a)

References to this Agreement or Transaction Documents shall include annexes and
attachments of this Agreement or Transaction Documents and also includes this
Agreement or the Transaction Documents as amended and supplemented from time to
time;

 

 

 

 

(b)

The term “Facility Agent”, “Security Agent” and “Creditor” are references to the
assignee or transferee of such person;

 

 

 

 

(c)

The term “Law” or “law” includes the codes, emergency decrees, constitution,
statutes, acts, decrees, emergency decrees, treaties,  conventions, guidelines
and judgments (whether or not having the force of laws) and also includes the
laws of the countries other than Thailand.


1.3

Contents, headings or names of this Agreement and the Transaction Documents are
for the purpose of references only and will not be used for the interpretation
of any terms of this Agreement or the Transaction Documents.

 

 

1.4

The terms and conditions under the Credit Facilities Agreement on or relating to
Packing Credit Facility, Working Capital Facility and Security shall be repealed
and replaced and superceded by the terms and conditions prescribed under this
Agreement.


2.

The Facilities

 

 

2.1

Subject to the terms and conditions of this Agreement, the Facilities to be made
available to the Borrower under this Agreement shall consist of:

 

 

 

2.1.1

Long Term Facility Portion 1  the Baht loan facility provided by the Long Term
Creditors to the Borrower under the terms and conditions of this Agreement for
the aggregate amount of not exceeding Baht 400,000,000 (Four Hundred Million
Baht)




 

2.1.2

Long Term Facility Portion 2  the Baht loan facility provided by the Long Term
Creditors to the Borrower under the terms and conditions of this Agreement for
the aggregate amount of not exceeding Baht 660,000,000 (Six Hundred and Sixty
Million Baht).

 

 

 

 

 

2.1.3

Import and Export Credit Facility the Baht and/or foreign currency equivalent to
Baht facility as Import and Export Credit Creditors provided to the Borrower
under the terms and conditions of this Agreement for the aggregate amount of not
exceeding Baht 1,100,000,000 (One Thousand and One Hundred Million Baht) which
consisted of the following facilities:

 

 

 

 

 

2.1.3.1

Packing Credit Facility and/or Export Bill Purchase Facility under the Credit
Facilities Agreement

 

 

 

 

 

 

(a)

the Baht and/or foreign currency equivalent to Baht facility as Import and
Export Credit Creditors agree but not exceeding the Import and Export Credit
Facility Limit  provided by Import and Export Credit Creditors to the Borrower
under the terms and conditions of this Agreement for the aggregate amount of not
exceeding Baht 530,000,000 (Five Hundred Thirty Million Baht).

 

 

 

 

 

 

(b)

the facility for the payment of expenses related to the business transaction
with its customers and/or Innovex Inc’s customers pursuant to purchase orders in
Baht and/or foreign currency equivalent to Baht for the  amount of not exceeding
Baht 300,000,000 (Three Hundred Million Baht) provided that each Import and
Export Credit Creditor will provide Packing Credit Facility and/or Export Bill
Purchase Facility pursuant to this sub-clause (b) in the amount not exceeding
Baht 150,000,000 (One Hundred and Fifty Million Baht).

 

 

 

 

 

2.1.3.2

Packing Credit Facility and/or Export Bill Purchase Facility under the Second
Credit Facilities Agreement

 

 

 

 

 

 

The Baht and/or foreign currency equivalent to Baht facility as Import and
Export Credit Creditors agree but not exceeding the Import and Export Credit
Facility Limit provided by the Import and Export Credit Creditors to the
Borrower under the terms and conditions of this Agreement for the aggregate
amount of not exceeding Baht 270,000,000 (Two Hundred Seventy Million Baht).

 

 

 

 

 

2.1.3.3

L/C, T/R and S/G Facility

 

 

 

 

 

 

The Baht and/or foreign currency equivalent to Baht facility as the Import and
Export Credit Creditors agree.  The L/C, T/R and S/G Facility is a part of the
Import and Export Credit Facility for the aggregate amount of Baht 1,100,000,000
(One Thousand and One Hundred Million Baht) and the Borrower has the right to
utilize this facility only when the Debt under the Import and Export Credit
Facility (including the Debt under this L/C, T/R and S/G Facility) of the
Borrower at any time is not exceed Baht 1,100,000,000 (One Thousand and One
Hundred Million Baht) and the Borrower has the right to utilize the L/C, T/R and
S/G Facility for the aggregate amount of not exceeding Baht 600,000,000 (Six
Hundred Million Baht) provided that each Import and Export Credit Creditor shall
provide  the L/C, T/R and S/G Facility under this sub-clause in the amount of
not exceeding Baht 300,000,000 (Three Hundred Million Baht).




 

 

The L/C issued by Bank of Ayudhya dated 25 April 2005 in the amount of
US$3,000,000 (Three Million United States Dollars) shall be considered as a part
of L/C, T/R and S/G Facility provided by Bank of Ayudhya under Clause 2.1.3.3 of
this Agreement and shall be under the terms and conditions of this Agreement

 

 

 

 

 

2.1.4

Working Capital Facility  Baht loan or overdraft provided by Working Capital
Creditors to the Borrower under the terms and conditions of this Agreement for
the aggregate amount of not exceeding Baht 100,000,000 (One Hundred Million
Baht) divided into the following type of the facility;

 

 

 

 

 

 

(1)

Short Term Working Capital Facility under the Credit Facilities Agreement 
provided and/or continue to be provided by TMB Bank to the Borrower for the
amount not exceeding Baht 70,000,000 (Seventy Million Baht);

 

 

 

 

 

 

(2)

Short Term Working Capital Facility under the Second Credit Facilities Agreement
to be provided by Bank of Ayudhya to the Borrower for the amount not exceeding
Baht 20,000,000 (Twenty Million Baht);

 

 

 

 

 

 

(3)

Overdraft Facility  provided and/or continue to be provided by Bank of Ayudhya
to the Borrower for the amount not exceeding Baht 10,000,000 (Ten Million Baht).

 

 

 

 

 

2.1.5

Letter of Guarantee Facility consisted of the following facilities:

 

 

 

 

 

 

(a)

General Letter of Guarantee Facility the letter(s) of guarantee to be provided
by Bank of Ayudhya for the Borrower under the terms and conditions of this
Agreement for the amount not exceeding Baht 5,000,000 (Five Million Baht).

 

 

 

 

 

 

(b)

Letter of Guarantee for Usage of Electricity the letter(s) of guarantee to be
provided by the Letter of Guarantee Creditors for the Borrower under the terms
and conditions of this Agreement for the amount not exceeding Baht 19,500,000
(Nineteen Million and Five Hundred Thousand Baht) provided that the TMB Bank
shall provide the facility under this sub-clause in the amount of not exceeding
Baht 8,500,000 (Eight Million and Five Hundred Thousand Baht) and Bank of
Ayudhya shall provide the facility under this sub-clause in the amount of not
exceeding Baht 11,000,000 (Eleven Million Baht).


2.2

The Borrower shall use the Facilities exclusively for the following purposes:

 

 

 

 

2.2.1

Long Term Facilities  The Borrower shall use the Long Term Facility Portion 1
for the payment of expenses related to the Project and shall use the Long Term
Facility Portion 2 for the payment of expenses related to the Project and as
illustrated in the Capital Expenditure Plan.




 

2.2.2

Packing Credit Facility and/or Export Bill Purchase Facility The Borrower shall
use the Packing Credit Facility and/or Export Bill Purchase Facility for the
payment of expenses related to the Project and as working capital for the
Project.

 

 

 

 

2.2.3

Working Capital Facility  The Borrower shall use the Working Capital Facility as
working capital for the Project.

 

 

 

 

2.2.4

Letter of Guarantee Facility  The Borrower shall use the General Letter of
Guarantee Facility under Clause 2.1.5 (a) to guarantee its debts under contracts
to be entered into between the Borrower and government authorities and/or
companies including to guarantee its debts for usage of electricity as approved
by  Bank of Ayudhya, provided always that the General Letter of Guarantee
Facility under Clasue 2.1.5 (a) shall not be used to guarantee the Borrower’s
debts under any loan transactions.  The Borrower shall use the Letter of
Guarantee Facility for Usage of Electricity under Clause 2.1.5 (b) to guarantee
its debts for usage of electricity as approved by each Letter of Guarantee
Creditor.


2.3

The fact that, for whatsoever reason, the Facility or any part thereof is not
fully utilized by the Borrower or is unavailable to the Borrower shall neither
affect nor  impair the liabilities of the Borrower to perform any and all of its
obligations under this Agreement in full nor impose any obligation on any
Creditor to provide the Borrower any  Facility other than the Commitment 
Percentage of the Facility of each Credit  as specified in this Agreement.

 

 

2.4

Failure by a Creditor to perform its obligation under this Agreement shall not
release other Creditor, Facility Agent, Security Agent or the Borrower from
their respective obligations under this Agreement nor shall any Creditor,
Security Agent or Facility Agent be liable in any respect for the failure of
such Creditor to perform its obligation under this Agreement.  In the event of
any circumstance as specified above has happened, other Creditor will arrange
the consultation with the Borrower immediately to find a possible remedy for
such circumstance.


3.

Conditions Precedent

 

 

3.2

General Conditions Precedent

 

 

 

In addition to other conditions specified in this Agreement, the Creditors are
bound to provide the Facility to the Borrower under this Agreement when the
Facility Agent is of  the opinion that the Borrower and the Guarantor have
fulfilled the conditions precedent as specified in Attachment 5 completely not
less  than seven (7)  Banking Days before the first Utilization Date under this
Agreement or if the Facility Agent has waived any condition precedent in writing
before or on the first Utilization Date under this Agreement.

 

 

3.3

Conditions Precedent for the utilization of Long Term Facilities, Import and
Export Credit Facility,  Working Capital Facility and Letter of Guarantee
Facility

 

 

 

In addition to other conditions specified in this Agreement, the Long Term
Creditors, Import and Export Credit Creditors, Working Capital Creditors and the
Letter of Guarantee Creditor are bound to provide the Long Term Facilities,
Import and Export Credit Facility, Working Capital Facility and Letter of
Guarantee Facility to the Borrower under this Agreement when the Facility Agent
is of the opinion that the Borrower has fulfilled the conditions precedent as




 

specified under this clause in full not less than three (3) Banking Days before
the Utilization Date  for the Long Term Facilities, Utilization Date for Import
and Export Credit Facility,  Utilization Date for Working Capital Facility or
Utilization Date for Letter of Guarantee Facility (as the case may be)  or when
the Facility Agent has waived any condition precedent to the Borrower in writing
before or on the Utilization Date for Long Term Facilities, Utilization Date for
Import and Export Credit Facility,  Utilization Date for Working Capital
Facility or Utilization Date for Letter of Guarantee Facility (as the case may
be).  The conditions precedent for Long Term Facilities, Import and Export
Credit Facility, Working Capital Facility and Letter of Guarantee Facility are
as follows:


 

3.2.1

Events which are conditions precedent for Long Term Facilities, Import and
Export Credit Facility,  Working Capital Facility and Letter of Guarantee
Facility


 

 

(a)

all representations and warranties made by the Borrower and the Guarantor (as
the case may be) under Clause 10 and under other Transaction Documents are true
and correct as if made or provided on that proposed Utilization Date;

 

 

 

 

 

 

(b)

The Borrower and the Guarantor (as the case may be) are in compliance with the
conditions precedent as specified in Clause 3.1 completely and/or being waived
in writing by the Facility Agent;

 

 

 

 

 

 

(c)

The Borrower and the Guarantor (as the case may be and to the extent applicable)
have fulfilled the affirmative covenants and negative covenants provided under
Clause 11 of this Agreement and/or provided pursuant to any other Transaction
Documents and there is no Event of Default which has happened or may happen
which has not been waived as a result of the utilization of Long Term
Facilities, Import and Export Credit Facility, Working Capital Facility and
Letter of Guarantee Facility (as the case may be);

 

 

 

 

 

 

(d)

The Transaction Documents, authorizations, permits or other documents of the
same kind as specified in Attachment 5 are in full force and effect and has not
been cancelled or amended in the way which is not acceptable to the Long Term
Creditors, Import and Export Credit Creditors or Working Capital Creditors or
Letter of Guarantee Creditor (as the case may be).


 

3.2.2

Documents which are conditions precedent for the utilization of Long Term
Facility Portion 1

 

 

 

 

 

The Facility Agent has received the following documents within the time
specified in Clause 3.1 above.


 

 

(a)

a Notice of Drawdown for that drawdown; and

 

 

 

 

 

 

(b)

the Transaction Documents, other documents relating to this Agreement or related
to the Borrower or other parties as requested by Long Term Creditors.

 

 

 

 

 

 

The Borrower shall deliver the documents specified in Clause 3.2.2 to the
Facility Agent with sufficient copies for the Creditors (one copy for each Long
Term Creditor of which the Facility Agent will keep the original of all the
documents).  For the copies of all documents, the Borrower will arrange for its
Authorized Director or Authorized Officer to certify each document as true and
correct copy and in full force on the date of the certification of such
documents.


 

3.2.3

Documents which are conditions precedent for the utilization of Long Term
Facility Portion 2

 

 

 

 

 

The Facility Agent has received the following documents within the time
specified in Clause 3.1 above.


 

 

(a)

a Notice of Drawdown for that drawdown;




 

 

(b)

Commercial Invoices in relation to the Project; and

 

 

 

 

 

 

(c)

the Transaction Documents, other documents relating to this Agreement or related
to the Borrower or other parties as requested by the Long Term Creditors.

 

 

 

 

 

 

The Borrower shall deliver the documents specified in Clause 3.2.3 to the
Facility Agent with sufficient copies for the Creditors (one copy for each Long
Term Creditor of which the Facility Agent will keep the original of all the
documents).  For the copies of all documents, the Borrower will arrange for its
Authorized Director or Authorized Officer to certify each document as true and
correct copy and in full force on the date of the certification of such
documents.

 

 

 

 

3.2.4

Documents which are conditions precedent for each utilization of the Packing
Credit Facility and/or Export Bill Purchase Facility.

 

 

 

 

 

Before the utilization of each Packing Credit Facility and/or Export Bill
Purchase Facility, each Import and Export Credit Creditor will receive the
Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility and Promissory Note which is duly signed by the Authorized
Director of the Borrower and proper stamp duties have already been affixed.

 

 

 

 

3.2.5

Documents which are conditions precedent for each utilization of the Working
Capital Facility.

 

 

 

 

 

Before the utilization of each Working Capital Facility, each Working Capital
Creditor will receive the Documents for the Utilization of Short Term Working
Capital Facility (in Baht) and the Promissory Note which is duly signed by the
Borrower and proper stamp duties have already been affixed.

 

 

 

 

3.2.6

Documents which are conditions precedent for each utilization of the Overdraft
Facility.

 

 

 

 

 

Before the  utilization of Overdraft Facility, Bank of Ayudhya will receive the
Documents for the Utilization of the Overdraft Facility (which includes
overdraft agreement) (if necessary in addition to the Documents for the
Utilization of the Overdraft Facility previously entered into by the Borrower)
duly signed by the Authorized Director of  the  Borrower and proper stamp duties
are affixed and in case for the extension of each additional Overdraft Facility,
the Borrower will affix proper stamp duties as specified by Bank of Ayudhya.

 

 

 

 

3.2.7

Documents which are conditions precedent for utilization of the Letter of
Guarantee Facility.

 

 

 

 

 

Before the first utilization of Letter of Guarantee Facility, each Letter of
Guarantee Creditor will receive the Documents for the Utilization of Letter of
Guarantee Facility which is duly signed by the Authorized Director of the
Borrower and proper stamp duties have already been affixed.

 

 

 

 

3.2.8

Documents which are conditions precedent for utilization of the L/C, T/R and S/G
Facility

 

 

 

 

 

Before the first utilization of L/C, T/R and S/G Facility, each Import and
Export Credit Creditor will receive the Application for L/C and/or Application
for the Utilization of T/R Facility and/or application in relation to shipping
guarantee duly signed by the Borrower.  For the L/C credit that Borrower
received from Bank of Ayudhya pursuant to the second paragraph of Clause
2.1.3.3, Bank of Ayudhya shall receive Application for L/C and/or Application
for the Utilization of T/R Facility duly signed by the Authorized Director of
the Borrower on the Effective Date of the Supplemental Agreement to the Second
Credit Facilities Agreement.

 

 

 

 

 

For each utilization of T/R, the Borrower shall issue the Promissory Note in the
amount equal to the amount of Debt under T/R which is duly signed by the
Authorized Director of the Borrower and proper stamp duties have already been
affixed and submit the Promissory Note to each Import and Export Credit Creditor
as requested by each Import and Export Credit Creditor and in accordance with
the requirement of Clause 4.2.3.




4.

Utilization of Facility

 

 

 

4.1

Utilization of Long Term Facilities

 

 

 

 

4.1.1

Utilization of Long Term Facility Portion 1

 

 

 

 

4.1.1.1

Subject to the terms of Clauses 3.1 and 3.2 and other terms and conditions
specified in this Agreement or the Transaction Documents, the Borrower may
utilize the Long Term Facility Portion 1 in one lump sum within the Availability
Period for Long Term Working Capital Facility Portion 1.

 

 

 

 

4.1.1.2

Subject to the conditions of Clause 2.1.1, the Borrower is entitled to drawdown
the Long Term Facility Portion 1 for the aggregate amount of Baht 400,000,000
(Four Hundred Million Baht).

 

 

 

 

4.1.1.3

After the Borrower has drawndown the whole amount of the Long Term Facility
Portion 1, the Borrower is not entitled to drawdown such amount again.

 

 

 

 

4.1.1.4

The drawdown of the Long Term Facility Portion 1 will be in compliance with the
following conditions:


 

 

(a)

The Facility Agent has received a Notice of Drawdown from the Borrower not less
than five (5) Banking Days prior to the date of such drawdown;

 

 

 

 

 

 

(b)

The Borrower shall deliver the Receipt to the Facility Agent on the Utilization
Date specifying the total amount for such drawdown and the amount that each Long
Term Creditor provided to the Borrower under the Commitment Percentage of each
Long Term Creditor for all the Long Term Creditors.

 

 

 

 

 

4.1.1.5

(a)

The Borrower shall deposit the amount of the loan drawn under the Long Term
Facility Portion 1 in the Deposit Account.  The Borrower may withdraw the amount
of money from the Deposit Account on any Banking Day by giving the Withdrawal
Notice together with commercial invoices in relation to the Project (if
available) and/or other evidences showing the purpose of withdrawal the money
from the Deposit Account to the Facility Agent not less than five (5) Banking
Days prior to the date of withdrawal of money from the Deposit Account.

 

 

 

 

 

 

(b)

In any event, the Borrower shall deliver the receipts in relation to the
Project, any proof of disbursement, documents necessary to register the mortgage
of the Registerable Equipment in relation to the Project and/or other evidences
showing the purpose of withdrawal the money from the Deposit Account to the
Facility Agent within two (2) weeks from the withdrawal date.


 

4.1.2

Utilization of Long Term Facility Portion 2

 

 

 

 

4.1.2.1

Subject to the terms of Clauses 3.1 and 3.2 and other terms and conditions
specified in this Agreement or the Transaction Documents, the Borrower may
utilize the Long Term Facility Portion 2 on any Banking Days during the
Availability Period for Long Term Facility Portion 2 in accordance with the
Drawdown Schedule.

 

 

 

 

4.1.2.2

Each drawdown of the Long Term Facility Portion 2 will be in compliance with the
following conditions:

 

 

 

 

 

(a)

The Facility Agent has received a Notice of  Drawdown and the relevant
commercial invoices in relation to the Project from the Borrower not less than
five (5) Banking Days prior to the date of such drawdown;

 

 

 

 

 

 

(b)

The Borrower shall deliver Receipt to the Facility Agent on each Utilization
Date specifying the total amount for such drawdown and the amount that each Long
Term Creditor  provided to the Borrower under the  Commitment Percentage for
each Long Term Creditor  for all the Long Term Creditors.




 

 

(c)

Subject to the conditions of Clause 2.1.2, the Borrower is entitled to drawdown
Long Term Facility Portion 2 for the aggregate amount of Baht 660,000,000 (Six
Hundred Sixty Million Baht) provided that the Borrower may utilize the Long Term
Facility Portion 2 in the amount not exceeding the amount equal to seventy (70)
percent of the value of investment in the Project.

 

 

 

 

 

 

(d)

In case the Borrower has drawndown Long Term Facility Portion 2 in full during
the Availability Period for Long Term Facility Portion 2, the Borrower is not
entitled to drawdown such amount again.

 

 

 

 

 

4.1.3

A Notice of Drawdown issued by the Borrower shall be irrevocably binding on the
Borrower to act in compliance with such notice.

 

 

 

 

 

In case the Borrower issues a Notice of  Drawdown to the Facility Agent and
there is no drawdown on the date specified  as Utilization Date due to the
reason that the Borrower fails to drawdown or the reason that the Borrower fails
to comply with any conditions specified in Clause 3 in full, the Borrower will
pay the money to the Long Term Creditors  upon request to remedy the damage,
loss and expenses as a result of  the failure to drawdown on such date including
the loss, interest margin, costs and expenses incurred from the reallocation of 
the amount prepared for the providing of such Long Term Facilities  to the
Borrower.

 

 

 

 

4.1.4

Payment of Loan by the Long Term Creditors

 

 

 

 

 

Subject to the terms and conditions of this Agreement, for the drawdown of Long
Term Facility Portion 1 and each drawdown of  Long Term Facility Portion 2, the
Facility Agent will issue the Notice of Commitment Percentage to inform each
Long Term Creditor of the amount of money that such Long Term Creditor  has to
provide to the Borrower in compliance with the Commitment Percentage of the
Facility of such Long Term Creditor  for the Long Term Facility Portion 1 or the
Long Term Facility Portion 2 (as the case may be) no later than two (2) Banking
Days prior to the Utilization Date and within 10.00 a.m. of the Utilization Date
that the Borrower is allowed to drawdown the Long Term Facility Portion 1 or the
Long Term Facility Portion 2 (as the case may be), each Long Term Creditor will
deliver the amount specified by the Facility Agent by transferring the money to 
the Deposit Account in case of the utilization under the Long Term Facility
Portion 1 or the Borrower’s account in case of the utilization of the Long Term
Facility Portion 2 (in which case the Long Term Creditor will deliver copy of 
the transfer slip to the Facility Agent within the Utilization Date) or deliver
cashier’s cheque under the name of  the Borrower dated the Utilization Date to
the Facility Agent for deposit in the Deposit Account in case of the utilization
under the Long Term Facility Portion 1 and the Borrower’s account in case of the
utilization under the Long Term Facility Portion 2.

 

 

 

 

 

The parties clearly agree that the Borrower will be deemed to receive the Loan
when each Long Term Creditor has delivered the amount of money in accordance
with the Commitment Percentage to  the Deposit Account in case of the
utilization under the Long Term Facility Portion 1 and the account of the
Borrower  in case of the utilization under the Long Term Facility Portion 2 or
delivered the cashier’s cheque in the name of the Borrower dated the Utilization
Date to the Facility Agent which has deposited such funds in the Deposit Account
in case of the utilization under the Long Term Facility Portion 1 and the
Borrower’s account in case of the utilization under the Long Term Facility
Portion 2 in compliance with the condition of this Clause.

 

 

 

4.2

Utilization of Packing Credit Facility and/or Export Bill Purchase Facility

 

 

 

4.2.1

Utilization of Packing Credit Facility and/or Export Bill Purchase Facility
under the Credit Facilities Agreement for Packing Credit Facility and/or Export
Bill Purchase Facility under Clause 2.1.3.1 (a) and Clause 2.1.3.1 (b)




 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Documents, on any Banking Days during the Availability Period
for Packing Credit Facility and/or Export Bill Purchase Facility under the
Credit Facilities Agreement, the Borrower is entitled to utilize the Packing
Credit Facility and/or Export Bill Purchase Facility under the Credit Facilities
Agreement pursuant to Clauses 2.1.3.1 (a) and 2.1.3.1 (b)  in Baht and/or in
other foreign currency which is equivalent to Baht acceptable by each of the
Import and Export Credit Creditors but not exceeding the Facility Limit of each
Import and Export Credit Creditor.

 

 

 

 

 

 

(b)

For the utilization of the Packing Credit Facility and/or Export Bill Purchase
Facility under Clauses 2.1.3.1 (a) and 2.1.3.1 (b)  from each Import and Export
Credit Creditor, the Borrower shall execute the Documents for the Utilization of
Packing Credit Facility and/or Export Bill Purchase Facility for such Import and
Export Credit Creditor not less than two(2) Banking Days before the Utilization
Date for Packing Credit Facility and/or Export Bill Purchase Facility under the
Credit Facilities Agreement pursuant to Clause 2.1.3.1 (a) and 2.1.3.1 (b) and
shall deliver a Receipt to each Import and Export Credit Creditor on each
Utilization Date for Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clause 2.1.3.1 (a)
and 2.1.3.1 (b) and shall perform the following actions:

 

 

 

 

 

 

 

(1)

If the utilization of Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facility Agreement pursuant to Clause 2.1.3.1 (a) and
2.1.3.1 (b) is pursuant to the purchase order of the Borrower’s customers, the
Borrower shall submit copies of such purchase orders certified true copies by
the Borrower; or

 

 

 

 

 

 

 

 

(2)

If the utilization Packing Credit Facility and/or Export Bill Purchase Facility
under the Credit Facility Agreement pursuant to Clause 2.1.3.1 (a) and 2.1.3.1
(b) is pursuant to the purchase order of Innovex Inc’s customers, the Borrower
shall submit copies of such purchase orders certified true copies by Innovex
Inc. and also submit copies of purchase orders of Innovex Inc. which order the
product from the Borrower certified true copies by the Borrower.

 

 

 

 

 

 

 

 

The above documents shall be submitted to each Import and Export Credit Creditor
not less than two (2) Banking Days before the Utilization Date for Packing
Credit Facility and/or Export Bill Purchase Facility.

 

 

 

 

 

 

(c)

The maximum amount for the Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clause 2.1.3.1 (a) of
this Agreement that the Borrower is entitled to utilize from the Import and
Export Credit Creditors is Baht 530,000,000 (Five Hundred Thirty Million Baht). 
The maximum amount for the Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clause 2.1.3.1 (b) of
this Agreement that the Borrower is entitled to utilize from the Import and
Export Credit Creditors is Baht 300,000,000 (Three Hundred Million).

 

 

 

 

 

 

(d)

The maturity of each Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement pursuant to Clauses 2.1.3.1 (a)
and 2.1.3.1 (b) will not exceed one hundred and eighty (180) days from the
Utilization Date.

 

 

 

 

 

 

(e)

Subject to the conditions of Clause 4.2.1 (c) for any amount drawndown by the
Borrower under the Packing Credit Facility and/or Export Bill Purchase Facility
under the Credit Facilities Agreement pursuant to Clauses 2.1.3.1 (a) and
2.1.3.1 (b) and has been prepaid or repaid by the Borrower, the Borrower is
entitled to drawdown such amount on a revolving basis under the terms and
conditions set forth by each Import and Export Credit Creditor under its
Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility.

 

 

 

 

 

 

(f)

The utilization of Packing Credit Facility and/or Export Bill Purchase Facility
under the Credit Facilities Agreement pursuant to Clauses 2.1.3.1 (a) and
2.1.3.1 (b) of this Agreement shall be in accordance with the conditions
specified by each Import and Export Credit Creditor and/or in accordance with
the conditions specified in the Documents for the Utilization of Packing Credit
Facility and/or Export Bill Purchase Facility.

 

 

 

 

 

 

(g)

The Borrower agrees that the Borrower shall use its best efforts to utilize
Packing Credit Facility and/or Export Bill Purchase Facility from each Import
and Export Credit Creditor at the proportionate ratio of 1 (TMB Bank) to 1 (Bank
of Ayudhya) or other ratio specified, from time to time, by the Import and
Export Credit Creditors and shall prepare the reports for the drawdown of
Packing Credit Facility and/or Export Bill Purchase Facility and other
Facilities to the Facility Agent on the first and sixteenth days of each month
under the calendar year.




In case the amount of Packing Credit Facility and/or Export Bill Purchase
Facility utilized cannot be proportionately maintained in accordance with the
ratio specified above, the Borrower shall divide the amount as close as possible
to the proportionate ratio specified above.

 

 

4.2.2

Utilization of Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facilities Agreement

 

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Documents, on any Banking Days during the Availability Period
for Packing Credit Facility and/or Export Bill Purchase Facility under the
Second Credit Facilities Agreement, the Borrower is entitled to utilize the
Packing Credit Facility and/or Export Bill Purchase Facility under the Second
Credit Facilities Agreement pursuant to Clause 2.1.3.2 in Baht and/or in other
foreign currency which is equivalent to Baht acceptable by each of the Import
and Export Credit Creditors but not exceeding the Facility Limit of each Import
and Export Credit Creditor.

 

 

 

 

 

 

(b)

For the utilization of the Packing Credit Facility and/or Export Bill Purchase
Facility under the Second Credit Facilities Agreement pursuant to Clause 2.1.3.2
from each Import and Export Credit Creditor, the Borrower shall execute the
Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility for such Import and Export Credit Creditor and submit the
relevant purchase order to each of the Import and Export Credit Creditors not
less than two (2) Banking Days before the Utilization Date for Packing Credit
Facility and/or Export Bill Purchase Facility under the Second Credit Facilities
Agreement pursuant to Clause 2.1.3.2 and shall deliver a Receipt to each Import
and Export Credit Creditor on each Utilization Date for Packing Credit Facility
and/or Export Bill Purchase Facility under the Second Credit Facilities
Agreement under Clause 2.1.3.2 obtained from such Import and Export Credit
Creditor and shall perform the following action:

 

 

 

 

 

 

 

(1)

If the utilization of Packing Credit Facility and/or Export Bill Purchase
Facility under the Second Credit Facility Agreement pursuant to Clause 2.1.3.2
is pursuant to the purchase order of the Borrower’s customers, the Borrower
shall submit copies of such purchase orders certified true copies by the
Borrower; or

 

 

 

 

 

 

 

 

(2)

If the utilization Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facility Agreement pursuant to Clause 2.1.3.2 is
pursuant to the purchase order of Innovex Inc’s customers, the Borrower shall
submit copies of such purchase orders certified true copies by Innovex Inc. and
also submit copies of purchase orders of Innovex Inc. which order the product
from the Borrower certified true copies by the Borrower.

 

 

 

 

 

 

 

 

The above documents shall be submitted to each Import and Export Credit Creditor
not less than two (2) Banking Days before the Utilization Date for Packing
Credit Facility and/or Export Bill Purchase Facility.

 

 

 

 

 

 

(c)

The maximum amount for the Packing Credit Facility and/or Export Bill Purchase
Facility under the Second Credit Facilities Agreement pursuant to Clause 2.1.3.2
of this Agreement that the Borrower is entitled to utilize from the Import and
Export Credit Creditors is Baht 270,000,000 (Two Hundred Seventy Million Baht)
provided that  Bank of Ayudhya will not provide this Facility in the amount
exceeding Baht 200,000,000 (Two Hundred Million Baht) and TMB Bank will not
provide this Facility in the amount exceeding Baht 70,000,000 (Seventy Million
Baht).  The Borrower may utilize the Packing Credit Facility and/or Export Bill
Purchase Facility under the Second Credit Facilities Agreement in the amount not
exceeding the amount equal to eighty (80) percent of the value of purchase
orders.

 

 

 

 

 

 

(d)

The maturity of each Packing Credit Facility and/or Export Bill Purchase
Facility under the Second Credit Facilities Agreement pursuant to Clause 2.1.3.2
will not exceed one hundred and eighty (180) days from the Utilization Date.

 

 

 

 

 

 

(e)

Subject to the conditions of Clause 4.2.2 (c) for any amount drawndown by the
Borrower under the Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facilities Agreement pursuant to Clause 2.1.3.2 and has
been prepaid or repaid by the Borrower, the Borrower is entitled to drawdown
such amount  on a revolving basis under the terms and conditions set forth by
each Import and Export Credit Creditor under its Documents for the Utilization
of Packing Credit Facility and/or Export Bill Purchase Facility.




 

 

(f)

The utilization of Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facilities Agreement pursuant to Clause 2.1.3.2 of this
Agreement shall be in accordance with the conditions specified by each Import
and Export Credit Creditor and/or in accordance with the conditions specified in
the Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility.

 

 

 

 

 

 

(g)

The Borrower agrees that the Borrower shall use its best efforts to utilize
Packing Credit Facility and/or Export Bill Purchase Facility from each Import
and Export Credit Creditor at the proportionate ratio of 1 (TMB Bank) to 1 (Bank
of Ayudhya) or the ratio specified by the Import and Export Credit Creditors and
shall prepare the reports for the drawdown of Packing Credit Facility and/or
Export Bill Purchase Facility and other Facilities to the Facility Agent on the
first and sixteenth days of each month under the calendar year.

 

 

 

 

In case the amount of Packing Credit Facility and/or Export Bill Purchase
Facility utilized cannot be proportionately maintained in accordance with the
ratio specified above, Borrower shall divide the amount as close as possible to
the proportionate ratio specified above.

 

 

4.2.3

Utilization of L/C, T/R and S/G Facility

 

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Documents, on any Banking Days during the Availability Period
for L/C, T/R and S/G Facility, the Borrower is entitled to utilize the L/C, T/R
and S/G Facility pursuant to Clause 2.1.3.3 in Baht and/or in other foreign
currency which is equivalent to Baht acceptable to each of the Import and Export
Credit Creditor but not exceeding the Facility Limit of each Creditor in
relation to the L/C, T/R and S/G Facility.

 

 

 

 

 

 

(b)

The Borrower has the right to utilize the L/C, T/R and S/G Facility several
times subject to the amount and conditions as specified in Clause 2.1.3.3.

 

 

 

 

 

 

(c)

The Borrower shall utilize the L/C, T/R and S/G Facility only for the purpose of
purchasing raw material and/or electronic components used in production process
of the Borrower.

 

 

 

 

 

 

(d)

Subject to the conditions of Clause 4.2.3 (e), the period of each L/C shall not
exceed 180 days and the period of each T/R shall not exceed 180 days from the
utilization date of T/R provided that the Borrower shall issue a Promissory Note
for the period not exceeding 180 days to each Import and Export Credit Creditor
and deliver a Receipt (in the form as specified in Attachment 3.1 (Receipt for
the Import and Export Credit Facility) to each Import and Export Credit Creditor
on each utilization date of T/R.

 

 

 

 

 

 

(e)

If the Borrower requests the Import and Export Credit Creditor to issue a usance
L/C, the total period of credit that the Borrower entitled under L/C and the
period of T/R shall not exceed 180 days provided that the Borrower shall issue a
Promissory Note for the period not exceeding 180 days to each Import and Export
Credit Creditor and deliver a Receipt (in the form as specified in Attachment
3.1 (Receipt for the Import and Export Credit Facility) to each Import and
Export Credit Creditor on each utilization date of T/R.

 

 

 

 

 

 

(f)

Subject to the conditions of Clause 21.3.3, for any amount drawndown by the
Borrower under the L/C, T/R and S/G Facility and the amount under T/R has been
prepaid or repaid by the Borrower, the Borrower is entitled to drawdown such
amount on a revolving basis under the terms and conditions set forth by each
Import and Export Credit Creditor under its Application for L/C and/or
Application for the Utilization of T/R Facility.

 

 

 

 

 

 

(g)

The utilization of L/C, T/R and S/G Facility pursuant to Clause 2.1.3.3 of this
Agreement shall be in accordance with the conditions specified by each Import
and Export Credit Creditor in the Application for L/C and/or Application for the
Utilization of T/R Facility.

 

 

 

 

 

 

(h)

The Borrower agrees that the Borrower shall use its best efforts to utilize the
L/C, T/R and S/G Facility from each Import and Export Credit Creditor at the
proportionate ratio of 1 (TMB Bank) to 1 (Bank of Ayudhya) or the ratio
specified by the Import and Export Credit Creditors from time to time and shall
prepare the reports for the drawdown of L/C, T/R and S/G Facility and other
Facilities to the Facility Agent on the first and sixteenth days of each month
under the calendar year.

 

 

 

 

In case the amount of L/C, T/R and S/G Facility utilized cannot be
proportionately maintained in accordance with the ratio specified above,
Borrower shall divide the amount as close as possible to the proportionate ratio
specified above.




4.3

Utilization of Working Capital Facility

 

 

 

4.3.1

Utilization of Short Term Working Capital Facility under the Credit Facilities
Agreement

 

 

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Documents, on any Banking Days during the Availability Period
for Short Term Working Capital Facility under the Credit Facilities Agreement,
the Borrower is entitled to utilize the Short Term Working Capital Facility
under the Credit Facilities Agreement in Baht by executing the Documents for the
Utilization of  Short Term Working Capital Facility to TMB Bank no later than
two (2) Banking Days before that Utilization Date for the Short Term Working
Capital Facility under the Credit Facilities Agreement and shall deliver a
Receipt to TMB Bank on each Utilization Date for Short Term Working Capital
Facility under the Credit Facilities Agreement obtained from TMB Bank.

 

 

 

 

 

 

(b)

The maximum amount the Borrower is entitled to utilize pursuant to the Short
Term Working Capital Facility under the Credit Facilities Agreement from TMB
Bank under this Agreement is Baht 70,000,000 (Seventy Million Baht).

 

 

 

 

 

 

(c)

The maturity of each Short Term Working Capital Facility under the Credit
Facilities Agreement will not exceed one hundred and twenty (120) days from the
Utilization Date and in any case shall not exceed the Availability Period for
Short Term Working Capital Facility under the Credit Facilities Agreement unless
TMB Bank will agree otherwise.

 

 

 

 

 

 

(d)

The Borrower will issue and deliver Promissory Note to TMB Bank as specified by
TMB Bank in relation to the utilization of  Short Term Working Capital Facility
under the Credit Facilities Agreement in compliance with the conditions
specified by TMB Bank and/or the conditions specified in the Documents for the
Utilization of Short Term Working Capital Facility.

 

 

 

 

 

 

(e)

The utilization of Short Term Working Capital Facility under the Credit
Facilities Agreement must be renewed on a yearly basis in accordance with the
conditions specified by TMB Bank and/or the conditions specified in the
Documents for the Utilization of Short Term Working Capital Facility.

 

 

 

 

 

 

(f)

Subject to the conditions of Clause 4.3.1(b), for any amount drawndown by the
Borrower under the Short Term Working Capital Facility under the Credit
Facilities Agreement and has been prepaid or repaid by the Borrower, the
Borrower is entitled to drawdown such amount on a revolving basis under the
terms set forth by TMB Bank and/or the terms specified in the Documents for the
Utilization of Short Term Working Capital Facility.

 

 

 

 

 

4.3.2

Utilization of Short Term Working Capital Facility under the Second Credit
Facilities Agreement

 

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Documents, on any Banking Days during the Availability Period
for Short Term Working Capital Facility under the Second Credit Facilities
Agreement, the Borrower is entitled to utilize the Short Term Working Capital
Facility under the Second Credit Facilities Agreement in Baht by executing the
Documents for the Utilization of  Short Term Working Capital Facility to Bank of
Ayudhya not less than two (2) Banking Days before that Utilization Date for the
Short Term Working Capital Facility under the Second Credit Facilities Agreement
and shall deliver a Receipt to Bank of Ayudhya on each Utilization Date for
Short Term Working Capital Facility under the Second Credit Facilities Agreement
obtained from Bank of Ayudhya.

 

 

 

 

 

 

(b)

The maximum amount the Borrower is entitled to utilize the Short Term Working
Capital Facility under the Second Credit Facilities Agreement from Bank of
Ayudhya under this Agreement is Baht 20,000,000 (Twenty Million Baht) subjected
to the availability of the fund of Bank of Ayudhya.

 

 

 

 

 

 

(c)

The maturity of each Short Term Working Capital Facility under the Second Credit
Facilities Agreement will not exceed one hundred and twenty (120) days from the
Utilization Date and in any case shall not exceed the Availability Period for
Short Term Working Capital Facility under the Second Credit Facilities Agreement
unless Bank of Ayudhya will agree otherwise.




 

 

(d)

The Borrower will issue and deliver Promissory Note to Bank of Ayudhya as
specified by Bank of Ayudhya in relation to the utilization of  Short Term
Working Capital Facility under the Second Credit Facilities Agreement in
compliance with the conditions specified by Bank of Ayudhya and/or the
conditions specified in the Documents for the Utilization of Short Term Working
Capital Facility.

 

 

 

 

 

 

(e)

The utilization of Short Term Working Capital Facility under the Second Credit
Facilities Agreement must be renewed on a yearly basis in accordance with the
conditions specified by Bank of Ayudhya and/or the conditions specified in the
Documents for the Utilization of Short Term Working Capital Facility.

 

 

 

 

 

 

(f)

Subject to the conditions of Clause 4.3.2(b), for any amount drawndown by the
Borrower under the Short Term Working Capital Facility under the Second Credit
Facilities Agreement and has been prepaid or repaid by the Borrower, the
Borrower is entitled to drawdown such amount on a revolving basis under the
terms set forth by Bank of Ayudhya and/or the terms specified in the Documents
for the Utilization of Short Term Working Capital Facility.

 

 

 

 

 

4.3.3

Utilization of Overdraft Facility

 

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Document, on any Banking Days during the Availability Period
for Overdraft Facility, the Borrower is entitled to utilize the Overdraft
Facility with Bank of Ayudhya in accordance with the conditions specified in the
Documents for the Utilization of  Overdraft Facility made with the Bank of
Ayudhya.

 

 

 

 

 

 

(b)

The maximum amount for the Overdraft Facility that the Borrower is entitled to
utilize under this Agreement is Baht 10,000,000 (Ten Million Baht).

 

 

 

 

 

 

(c)

In case Bank of Ayudhya changes the form of Overdraft Agreement, the Borrower
agrees to execute new Overdraft Agreement in compliance with the new format in
substitution for the old Overdraft Agreement to Bank of Ayudhya immediately upon
request by the Bank.

 

 

 

 

 

 

(d)

The Utilization of Overdraft Facility must be renewed on a yearly basis in
accordance with the conditions specified by Bank of Ayudhya and/or the
conditions specified in the Documents for the Utilization of Overdraft Facility.

 

 

 

 

4.4

Utilization of Letter of Guarantee Facility

 

 

 

 

(a)

Subject to Clauses 3.1 and 3.2 and other conditions specified in this Agreement
or the Transaction Document, on any Banking Days during the Availability Period
for Letter of Guarantee Facility, the Borrower is entitled to utilize the Letter
of Guarantee Facility with each Letter of Guarantee Creditor in accordance with
the conditions specified in the Documents for the Utilization of  Letter of
Guarantee Facility  to be entered into between the Borrower and each Letter of
Guarantee Creditor.

 

 

 

 

 

 

(b)

The maximum amount for the General Letter of Guarantee Facility under Clause
2.1.5 (a) that the Borrower is entitled to utilize under this Agreement is Baht
5,000,000 (Five Million Baht) and the maximum amount for the Letter of Guarantee
Facility for Usage of Electricity under Clause 2.1.5 (b) that the Borrower is
entitled to utilize under this Agreement is Baht 19,500,000 (Nineteen Million
and Five Hundred Thousand Baht).

 

 

 

 

 

 

(c)

The Utilization of Letter of Guarantee Facility shall be in accordance with the
conditions specified by each Letter of Guarantee Creditor and/or the conditions
specified in the Documents for the Utilization of Letter of Guarantee Facility.




5.

Fees and Interest

 

 

5.1

Long Term Facilities

 

 

 

5.1.1

Front End Fee

 

 

 

 

 

Within seven (7) days from the Effective Date of this Agreement, the Borrower
will pay the front end fee for the Long Term Facility Portion 1 and the Long
Term Facility Portion 2  to the Creditors for the amount equal to zero point two
five (0.25) percent of (1) the total amount of the Long Term Facility Portion 1
and (2) the total amount of the Long Term Facility Portion 2 by using bank
checks of the commercial bank which has its head office or branches in Bangkok
Metropolis and payable in the name of each Creditor for the portion that each
Creditor is entitled to receive.

 

 

 

 

5.1.2

Commitment Fee

 

 

 

 

 

(a)

On the Utilization Date of the Long Term Facility Portion 1, if the Borrower
utilize the Long Term Facility Portion 1 less than the amount specified in
Clause 2.1.1, the Borrower shall pay the commitment fee at the rate of zero
point five (0.50) percent per annum on the unutilized and uncancelled portion of
the Long Term Facility Portion 1 during the Availability Period for Long Term
Facility Portion 1 on the last Banking Day of the Availability Period for Long
Term Facility Portion 1; and

 

 

 

 

 

 

(b)

On each specific date in the Drawdown Schedule, if the Borrower utilize the Long
Term Facility Portion 2 less than the aggregate amount of loan scheduled to be
drawndown for each period as specified in the Drawdown Schedule, the Borrower
shall pay the commitment fee at the rate of zero point five (0.50) percent per
annum calculated on a daily basis on the unutilized and uncancelled portion of
the aggregate amount of the loans scheduled to be drawndown as specified in the
Drawdown Schedule.  The commitment fee under this sub-clause shall be payable in
arrears on the last Banking Day of each quarter beginning on the Effective Date
of this Agreement until the last day of the Availability Period for Long Term
Facility Portion 2 and the last payment of commitment fee under this sub-clause
shall be made on the last Banking Day of the Availability Period for Long Term
Facility Portion 2.

 

 

 

 

 

 

 

The commitment fee will be calculated on the basis of actual number of days
elapsed and a year of 365 days.

 

 

 

 

 

5.1.3

Cancellation Fee

 

 

 

 

 

If the Borrower cancels any portion of the Long Term Facility Portion 1 or the
Long Term Facility Portion 2 (as the case may be) by sending a written notice to
the Facility Agent in the form and substance acceptable to the Facility Agent
within the Availability Period for Long Term Facility Portion 1 or the
Availability Period for Long Term Facility Portion 2 (as the case may be) or the
Borrower fails to utilize any portion of the Long Term Facility Portion 1 or the
Long Term Facility Portion 2 within the Availability Period for Long Term
Facility Portion 1 or the Availability Period for Long Term Facility Portion 2
(as the case may be), the Borrower shall pay the cancellation fee at the rate of
one point two five (1.25) percent of the cancelled amount or unutilized portion
of the Long Term Facility Portion 1 or the Long Term Facility Portion 2 (as the
case may be) on the date the Facility Agent receives the written notice from the
Borrower or the expiry date of Availability Period for Long Term Facility
Portion 1 or the Availability Period for Long Term Facility Portion 2 (as the
case may be).

 

 

 

 

 

For the avoidance of doubt, the cancellation fee shall not apply to the
cancelled or unutilized portion of the Long Term Facility Portion 1 or the Long
Term Facility Portion 2 (as the case may be) due to the consequence of the
events set forth in Clause 9 (Change in Circumstances).




 

5.1.4

Interest for the Long Term Facility Portion 1

 

 

 

 

 

The interest rate for the Loan in relation to the Long Term Facility Portion 1
will be calculated as an annual rate specified by the Facility Agent on the
first drawdown date to be used for the three (3) consecutive Interest Periods
and at the beginning of every three (3) calendar months thereafter to be used
for the next three (3) Interest Periods, at the following rates:

 

 

 

 

 

(1)

Within one (1) year from the Effective Date of this Agreement at the rate of
four (4) percent per annum.

 

 

 

 

 

 

(2)

From the date immediately after one (1) year from the Effective Date of this
Agreement until the end of the three (3) years period from the Effective Date of
this Agreement at the rate equal to the Average Deposit Rate plus three (3)
percent per annum.

 

 

 

 

 

 

(3)

From the date immediately after three (3) years from the Effective Date of this
Agreement onwards, at the rate equal to the Average Deposit Rate plus three
point five (3.50) percent per annum.

 

 

 

 

 

 

For each Interest Period, the Borrower will pay interest for the Loan under the
Long Term Facility Portion 1 in compliance with the conditions in this Agreement
to the Facility Agent for the benefit of the Long Term Creditors pursuant to its
Proportion of Debt by payment within 10:00 a.m. (Bangkok time) on the last
Banking Day of each month under the calendar year.

 

 

 

 

5.1.5

Interest for the Long Term Facility Portion 2

 

 

 

 

 

The interest rate for the Loan in relation to the Long Term Facility Portion 2
will be calculated as an annual rate specified by the Facility Agent on the date
of first drawdown date to be used for the three (3) consecutive Interest Periods
and at the beginning of every three (3) calendar months thereafter to be used
for the next three (3) Interest Periods, at the following rates:

 

 

 

 

 

(1)

Within three (3) years from the Effective Date of this Agreement at the rate of
equal to the Average Deposit Rate plus three (3) percent per annum.

 

 

 

 

 

 

(2)

From the date immediately after three (3) years from the Effective Date of this
Agreement onwards, at the rate equal to the Average Deposit Rate plus three
point five (3.50) percent per annum.

 

 

 

 

 

 

For each Interest Period, the Borrower will pay interest for the Loan under the
Long Term Facility Portion 2 in compliance with the conditions in this Agreement
to the Facility Agent for the benefit of the Long Term Creditors pursuant to its
Proportion of Debt  by payment within 10:00 a.m. (Bangkok time) on the last
Banking Day of each month under the calendar year.

 

 

 

5.2

Interest for the Packing Credit Facility and/or Export Bill Purchase Facility

 

 

 

 

(a)

The interest rate for the Loan in Baht under the Packing Credit Facility and/or
Export Bill Purchase Facility under the Credit Facilities Agreement and the
Packing Credit Facility and/or Export Bill Purchase Facility under the Second
Credit Facilities Agreement will be calculated by each of the Import and Export
Credit Creditors at the rate equal to the Average MLR minus one point seven five
(1.75) percent per annum but shall not be less than the rate of three point two
five (3.25) percent per annum.

 

 

 

 

 

 

(b)

The interest rate for the Loan in a currency other than Baht under the Packing
Credit Facility and/or Export Bill Purchase Facility under the Credit Facilities
Agreement and the Packing Credit Facility and/or Export Bill Purchase Facility
under the Second Credit Facilities Agreement will be calculated by each of the
Import and Export Credit Creditors at the rate equal to SIBOR or LIBOR as
determined by the Import and Export Credit Creditors plus two point five (2.50)
percent per annum.

 

 

 

 

 

 

(c)

For each Interest Period, the Borrower will pay such interest in compliance with
the conditions specified by each Import and Export Credit Creditor in the
Documents for the Utilization of Packing Credit Facility and/or Export Bill
Purchase Facility of such Import and Export Credit Creditor.  In case those
documents do not specify any specific condition on this, the Borrower will pay
interest on the last Banking Day of each month under the calendar year.




5.3

Working Capital Facility


 

5.3.1

Front End Fee for the Short Term Working Capital Facility under the Credit
Facilities Agreement and the Overdraft Facility

 

 

 

 

 

Within seven (7) days from the Effective Date of the Credit Facilities 
Agreement, the Borrower paid the front end fee for the Short Term Working
Capital Facility under the Credit Facilities Agreement to TMB Bank for the
amount of Baht 350,000 (Three Hundred Fifty Thousand Baht) and paid the front
end fee for the Overdraft Facility to Bank of Ayudhya for the amount of Baht
50,000 (Fifty Thousand Baht).

 

 

 

 

5.3.2

Interest for the Overdraft Facility

 

 

 

 

 

The Borrower has paid and shall continue to pay the interest for Overdraft
Facility to Bank of Ayudhya under this Agreement at the rate equal to MOR of
Bank of Ayudhya.

 

 

 

 

 

For each Interest Period, such interest shall be paid pursuant to the conditions
specified by Bank of Ayudhya in the Documents for the Utilization of Overdraft
Facility on a compound basis.  In case those documents do not specify any
specific condition on this, the Borrower will pay interest on the one day prior
to the last Banking Day of each month under the calendar year.

 

 

 

 

5.3.3

Interest for the Short Term Working Capital Facility under the Credit Facilities
Agreement

 

 

 

 

 

The Borrower  has paid and shall continue to  pay interest for the Short Term
Working Capital Facility under the Credit Facilities Agreement to TMB Bank under
this Agreement at the rate equal to MOR of TMB Bank.

 

 

 

 

 

For each Interest Period, such interest will be paid pursuant to the terms
specified by TMB Bank in the Documents for the Utilization of Short Term Working
Capital Facility.  In case those documents do not specify any specific condition
on this, the Borrower will pay interest on the last Banking Day of each month
under the calendar year.

 

 

 

 

5.3.4

Front End Fee for the Short Term Working Capital Facility under the Second
Credit Facilities Agreement

 

 

 

 

 

Within seven (7) days from the Effective Date of this Agreement, the Borrower
will pay front end fee for the Short Term Working Capital Facility under the
Second Credit Facilities Agreement to Bank of Ayudhya in the amount equal to
zero point two five (0.25) percent of the amount of the Short Term Working
Capital Facility under the Second Credit Facilities Agreement by using bank
check of the commercial bank which has its head office or branches in Bangkok
Metropolis and payable in the name of Bank of Ayudhya.

 

 

 

 

5.3.5

Interest for the Short Term Working Capital Facility under the Second Credit
Facilities Agreement

 

 

 

 

 

The Borrower shall pay interest for the Short Term Working Capital Facility
under the Second Credit Facilities Agreement to Bank of Ayudhya under this
Agreement at the rate equal to MOR of Bank of Ayudhya.

 

 

 

 

 

For each Interest Period, such interest will be paid pursuant to the terms
specified by Bank of Ayudhya in the Documents for the Utilization of Short Term
Working Capital Facility.  In case those documents do not specify any specific
condition on this, the Borrower will pay interest on the last Banking Day of
each month under the calendar year.




5.4

Fee for Letter of Guarantee Facility


 

5.4.1

(a)

In the case that the Borrower utilize the General Letter of Guarantee Facility
under Clause 2.1.5 (a) for the purpose indicated in Clause 2.2.4 other than for
guaranteeing the debt for usage of electricity, the Borrower shall pay the fee
for the General Letter of Guarantee Facility to Bank of Ayudhya at the rate as
specified in the Documents for the Utilization of Letter of Guarantee Agreement.

 

 

 

 

 

 

(b)

Except in the case of Clause 5.4.1 (c), if the Borrower utilize the General
Letter of Guarantee Facility under Clause 2.1.5 (a) for the purpose of
guaranteeing the debt for usage of electricity, the Borrower shall pay the fee
for the General Letter of Guarantee Facility to Bank of Ayudhya at the rate of
one point seven five per cent (1.75%) per annum.

 

 

 

 

 

 

(c)

If the Borrower utilize the General Letter of Guarantee Facility pursuant to
Clause 2.1.5 (a) for the purpose of guaranteeing the debt for usage of
electricity and the Borrower has its deposit in the fixed account with the Bank
of Ayudhya in the amount not less than fifty per cent (50%) of the amount under
the letter of guarantee issued by Bank of Ayudhya for the Borrower under the
terms and conditions of this Agreement and the Borrower has entered into pledge
of right to deposit, conditional  assignment of right to deposit, set-off
agreement and/or any agreements or documents as determined by Bank of Ayudhya
related to the rights of the Borrower in that deposit and the Borrower has taken
all action  to have the mentioned agreements and documents be in full force and
effect.  In this case, the Borrower shall pay the fee for the General Letter of
Guarantee Facility to Bank of Ayudhya at the rate of one per cent (1%) per
annum.

 

 

 

 

 

5.4.2

(a)

Except in the case of Clause 5.4.2 (b), if the Borrower utilize the Letter of
Guarantee Facility for Usage of Electricity under Clause 2.1.5 (b), the Borrower
shall pay the fee for the Letter of Guarantee Facility for Usage of Electricity
to each Letter of Guarantee Creditor at the rate of one point seven five per
cent (1.75%) per annum.

 

 

 

 

 

 

(b)

If the Borrower utilize the Letter of Guarantee Facility for Usage of
Electricity pursuant to Clause 2.1.5 (b) and the Borrower has its deposit in the
fixed account with each Letter of Guarantee Creditor in the amount not less than
fifty per cent (50%) of the amount under the letter of guarantee issued by that
Letter of Guarantee Creditor for the Borrower under the terms and conditions of
this Agreement and the Borrower has entered into pledge of right to deposit,
conditional  assignment of right to deposit, set-off agreement and/or any
agreements or documents as determined by that Letter of Guarantee Creditor
related to the rights of the Borrower in that deposit and the Borrower has taken
all action  to have the mentioned agreements and documents be in full force and
effect.  In this case, the Borrower shall pay the fee for the Letter of
Guarantee Facility for Usage of Electricity to that Letter of Guarantee Creditor
at the rate of one per cent (1%) per annum.

 

 

 

 

5.5

The Calculation of Interest for all Types of Facilities

 

 

 

 

 

Interest for all types of Facilities will be calculated on the basis of actual
number of days elapsed and a year of 365 days for the Facilities in Baht and a
year of 360 days for the Facilities in other foreign currencies other than Baht.

 

 

 

 

5.6

Fee and Interest for L/C, T/R and S/G Facility

 

 

 

 

 

5.6.1

(a)

Fee for L/C, T/R and S/G Facility

 

 

 

 

 

 

 

Fee for opening L/C pursuant to L/C, T/R and S/G Facility shall be the amount
equal to 1/8 per cent for the period of three (3) months from the date of
opening an L/C.

 

 

 

 

 

 

(b)

Engagement Fee for Usance L/C

 

 

 

 

 

 

 

The engagement fee for usance L/C under the L/C, T/R and S/G Facility shall be
in accordance with the banking rules of each Import and Export Credit Creditor.




 

5.6.2

Interest for L/C, T/R and S/G Facility

 

 

 

 

 

(a)

The interest rate for T/R in Baht under the L/C, T/R and S/G Facility will be
calculated by  each of the Import and Export Credit Creditors at the rate equal
to the Average MLR minus one point seven five (1.75) percent per annum but shall
not be less than the rate of three point two five (3.25) percent per annum.

 

 

 

 

 

 

(b)

The interest rate for T/R in a currency other than Baht under the L/C, T/R and
S/G Facility will be calculated by each of the Import and Export Credit Creditor
at the rate equal to SIBOR or LIBOR as determined by the Import and Export
Credit Creditors plus two point five (2.50) percent per annum.

 

 

 

 

 

 

(c)

For each Interest Period, the Borrower will pay such interest in compliance with
the conditions specified by each Import and Export Credit Creditor in the
Application for L/C and/or Application for the Utilization of T/R Facility of
such Import and Export Credit Creditor.  In case those documents do not specify
any specific condition on this, the Borrower will pay interest on the last
Banking Day of  each  month under the calendar year.

 

 

 

 

6.

Repayment and Prepayment

 

 

6.1

Long Term Facility

 

 

 

6.1.1

(a)

Long Term Facility Portion 1

 

 

 

 

 

 

 

The Borrower shall repay the Loan under the Long Term Facility Portion 1 to each
Long Term Creditor on the last Banking Day of March, June, September and
December (for the total 16 installments)  in accordance with Repayment Schedule
commencing from  the last Banking Day of March 2006 onwards; and

 

 

 

 

 

 

(b)

Long Term Facility Portion 2

 

 

 

 

 

 

 

The Borrower shall repay the Loan under the Long Term Facility Portion 2 to each
Long Term Creditor on the last Banking Day of March, June, September and
December (for the total 16 installments)  in accordance with Repayment Schedule
commencing from the last Banking Day of March 2006 onwards.

 

 

 

 

 

6.1.2

Before 10.00 a.m on each Repayment Date, the Borrower will repay the Loan to the
Facility Agent for the benefit of the Long Term Creditors in accordance with the
condition of Clause 6.1.1(a) or Clause 6.1.1(b) (as the case may be) and in
compliance with the Repayment Schedule.  In case the Borrower does not utilize
the whole amount of Long Term Facility Portion 1 or Long Term Facility Portion 2
(as the case may be), the amount of Loan to be repaid by the Borrower on each
Repayment Date will be reduced in the inverse order of maturity provided that,
for the Long Term Facility Portion 2, if the Borrower have utilized the facility
less than seventy (70) percent of the facility limit specified in Clause 2.1.2,
the amount of Loan to be repaid by the Borrower in accordance with the Repayment
Schedule on each Repayment Date will be reduced pro rata.

 

 

 

 

6.1.3

After the Borrower has repaid the Loan, the Borrower may not utilize such
repayment amount again.

 

 

 

 

6.1.4

The Borrower is entitled to prepay the Loan in relation to the Long Term
Facility Portion 1 or the Long Term Facility Portion 2 (as the case may be) in
whole or in part on any Interest Payment Date before the Repayment Schedule in
compliance with the following conditions:

 

 

 

 

 

(a)

The Borrower has delivered the notice in writing specifying the intention to
prepay the Loan by specifying the amount to be prepaid and the date of such
prepayment to the Facility Agent in advance not less than thirty (30) Banking
Days;

 

 

 

 

 

 

(b)

Subject to Clause 7.1, the amount to be partially prepaid will be in the amount
of not less than Baht 5,000,000 (Five Million Baht) or the integral multiple of 
Baht 5,000,000  (Five Million Baht);




 

 

(c)

The Borrower shall prepay the Loan together with interest calculated until the
date of such prepayment and any other amount which is due and payable under this
Agreement;

 

 

 

 

 

 

(d)

The amount prepaid will firstly be used to pay the expenses which are due under
this Agreement. After that it will be used to pay the fees and interest which
are due and payable and the Loan in the inverse order of maturity and pursuant
to the terms as specified in Clause 6.1.2;

 

 

 

 

 

 

(e)

On each prepayment date, the Borrower agrees to pay the prepayment fee equal to
two percent (2%) of the amount prepaid to the Facility Agent for the benefit of
the Long Term Creditors in compliance with their Proportion of  Debt in relation
to the Long Term Facility Portion 1 or the Long Term Facility Portion 2 (as the
case may be) except in the case  where the prepayment money is obtained from the
operation of the Borrower and/or from any capital increase in the Borrower which
occurs after two (2) years from the Effective Date of this Agreement, in which
case the Borrower shall not be responsible to pay the prepayment fee.


 

6.1.5

Any notices of  prepayment given by the Borrower shall be irrevocable and the
Borrower shall be bound to make the prepayment in accordance with such notice.

 

 

 

 

6.1.6

Except as otherwise clearly mentioned in this Agreement, the Borrower is not
entitled to prepay any part of the Loan.  The Loan, which is prepaid, shall not
be available for further drawdown.

 

 

 

6.2

Repayment of Import and Export Credit Facility, Working Capital Facility and
Cancellation of Letter of Guarantee Facility

 

 

 

 

 

The Borrower shall comply with all the conditions specified in the Documents for
the Utilization of Packing Credit Facility and/or Export Bill Purchase Facility,
Application for L/C and/or Application for the Utilization of T/R Facility, L/C,
T/R, Documents for the Utilization of Overdraft Facility, the Documents for the
Utilization of Short Term Working Capital Facility and Documents for the
Utilization of Letter of Guarantee Facility or other relevant  documents or
agreements and shall reduce all types of  Packing Credit Facility and/or Export
Bill Purchase Facility, L/C, T/R and S/G Facility, all types of Working Capital
Facility and  Letter of Guarantee Facility to zero upon the expiry of
Availability Period for Packing Credit Facility and/or Export Bill Purchase
Facility under the Credit Facilities Agreement, Availability Period for Packing
Credit Facility and/or Export Bill Purchase under the Second Credit Facilities
Agreement, Availability Period for L/C, T/R and S/G Facility, Availability
Period for Overdraft Facility, Availability Period for Short Term Working
Capital Facility under the Credit Facilities Agreement; Availability Period for
Short Term Working Capital Facility under the Second Credit Facilities
Agreement  or the Availability Period for Letter of Guarantee Facility (as the
case may be).

 

 

 

 

7.

Payment

 

 

 

 

 

 

 

 

7.1

Except as otherwise expressly provided under this Agreement, on each day on
which any sum is due under this Agreement, the Borrower shall make payment to
the Creditors in Baht (or in other foreign currency (in some cases) for the
Import and Export Credit Facility) which may be utilized immediately within that
day within 10.00 a.m. Bangkok time by, for the case of  Long Term Facilities,
payment to the Facility Agent for the benefit of the Creditors or payment
directly to each Creditor in accordance with their  Proportion of Debt for Long
Term Facilities and for the other types of Facilities, by direct payments to the
Creditors for such Facilities.

 

 

 

For Import and Export  Credit Facility which is denominated in other foreign
currency other than Baht, the Borrower hereby irrevocably waives any rights it
may have under Section 196 of the Civil and Commercial Code of Thailand (or any
modification or re-enactment thereof for the time being in force) to make
payment under the Import and Export  Credit Facility in Baht and shall make
payment to the Import and Export  Credit Creditors under the terms and
conditions specified in the Documents for the Utilization of Packing Credit
Facility and/or Export Bill Purchase Facility, Application for L/C and/or
Appliation for the Utilization of T/R Facility.

 

 

7.2

The Borrower shall promptly upon demand by the Facility Agent make or cause to
make any evidence of debt to evidence the obligations of the Borrower under this
Agreement.




7.3

The Borrower agrees to be bound as each Creditor records in its book of account
and other records  in the absence of manifest error.

 

 

7.4

Except as otherwise specified in this Agreement or the Transaction Documents, if
any due date for payment under this Agreement is on any banking holidays such
payment shall be extended to the next succeeding Banking Day except in the case
that the succeeding Banking Day is in the subsequent month in which case the due
date for the payment shall be shortened to be on the last Banking Day of that
month.

 

 

8.

The Facility Agent, the Security Agent and the Creditors

 

 

8.1

Appointment

 

 

 

(a)

Each of the Creditors hereby appoints Bank of Ayudhya to act as the Facility
Agent of the Creditors and appoints TMB Bank as the Security Agent of the
Creditors and authorizes the Facility Agent and Security Agent to act in
compliance with the terms of this Agreement and the Transaction Document on
behalf of the Creditors and/or the Borrower.  In addition, the Facility Agent
and the Security Agent may perform its duties under this Agreement and the
Transaction Documents through agent, employee or professional consultant;

 

 

 

 

(b)

Each of the Creditors hereby appoints the Security Agent to sign all the
documents, instruments and agreements relating to the Security on its behalf.

 

 

 

8.2

Obligations of the Facility Agent

 

 

 

The Facility Agent has the following duties:

 

 

 

(1)

promptly inform each of the Creditors of the contents of any notice, demand or 
document concerning this Agreement upon receipt of such notice, demand or other
document, including inform the portions of each type of Facilities as notified
by the Borrower to the Facility Agent pursuant to Clause 11.1.14 on each of the
first and sixteenth day of each month under the calendar year.

 

 

 

 

(2)

promptly notify each of the Creditors of the occurrence of  any Event of Default
in case

 

 

 

 

 

(a)

any official of the Facility Agent who is directly responsible for
administration of this Agreement has been notified by the Borrower, the Creditor
or other reliable source; or

 

 

 

 

 

 

(b)

any official of the Facility Agent who is directly responsible for
administration of this Agreement actually knows about such Event of Default.

 

 

 

 

 

(3)

notify the Creditors about the status of the conditions precedent as specified
in Clause 3 as appropriate.

 

 

 

 

(4)

subject to the terms and conditions of this Agreement, acts or refrains from
acting for the benefit of all the Creditors or in accordance with instruction of
the Creditors.

 

 

 

 

(5)

review and notify the report prepared by the Borrower in relation to the
drawdown of  Facilities under this Agreement to the other Creditor.

 

 

 

 

(6)

inform the Borrower in advance of the amount of interest and/or principal of the
Long Term Facility which the Borrower has to pay to the Long Term Creditors on
each Interest Period or Repayment Schedule.

 

 

 

8.3

Rights of the Facility Agent and Security Agent

 

 

 

In performing its duties under this Agreement, the Facility Agent and the
Security Agent has the following rights:

 

 

 

(1)

assume that no Event of Default and no perspective Event of Default has occurred
and the Borrower is not in breach of any of its obligation under this Agreement
unless and until it has actual knowledge or has received actual notice under
Clause 8.2 (2).




 

(2)

rely upon the written notice, certificate, order or other documents believed by
it to be genuine and correct which are duly signed by the Authorized Director or
Authorized Officer of the person preparing such notice, certificate, order and
document and shall not be liable to any other party under this Agreement for any
loss incurred as a result of such reliance (other than in cases of its gross
negligence or willful misconduct).

 

 

 

 

(3)

engage and pay for the advice and services of any lawyer, accountant, advisor
independent appraiser or valuer or other professional advisor or expert as it
may consider necessary, expedient or desirable upon consent by the Creditors and
rely on and act upon such advice so obtained.

 

 

 

 

(4)

the time frame for the performance of obligations of the Facility Agent shall be
the period commencing from the Effective Date of the Credit Facilities Agreement
and expiring on the date  the Borrower has paid the Debt under this Agreement
and the Transaction Documents in full while the Security Agent shall perform its
obligations until the Creditors have received the payment of Debt under their
respective Proportion of Debt in full from the Borrower.

 

 

 

8.4

Indemnity

 

 

 

The Creditors agree to reimburse and indemnify the Facility Agent or Security
Agent in accordance with their respective Commitment Percentages to the extent
not actually reimbursed by the Borrower from and against all liabilities of
claims or proceeding resulting from the performance by the Facility Agent or
Security Agent under this Agreement or which is advance or expenses incurred by
the Facility Agent or Security Agent for any enforcement or preservation of the
rights of the Creditors under this Agreement or the Transaction Documents
provided that no Creditor shall be liable for any such liabilities resulting
from the gross negligence or willful misconduct of the Facility Agent or
Security Agent.

 

 

8.5

Before the Declaration of an Event of Default

 

 

 

Before declaring any or all of the debts of the Borrower to be immediately due
and enforceable pursuant to Clause 12.2 of this Agreement, the Facility Agent
will consult with the Creditors and act in compliance with the unanimous
instruction of the  Creditors.  The Creditors agree to reimburse any loss to the
Facility Agent and will protect the Facility Agent from the claims, damages,
penalty and other expenses of whatsoever nature which have been claimed from the
Facility Agent or as the Facility Agent may have to suffer or be responsible
from any act performed by the Facility Agent in the capacity of the Facility
Agent in accordance with the Commitment Percentage of the Creditors under this
Agreement.

 

 

8.6

Distribute of the Proceeds among the Creditors

 

 

 

Subject to Clause 14, the Facility Agent or Security Agent (as the case may be)
shall, as soon as practicable, distribute the proceeds which is the part of each
Creditor to each Creditor in accordance with the Proportion of  Debt in the
principal, interest, fee and other types of money actually received by the
Facility Agent or Security Agent (as the case may be) from the Borrower on
behalf of the Creditors in accordance with such part of Facility  in which such
Creditor has some stake in.  If such money is not sufficient to be distributed
among the Creditors, each Creditor will receive such part of money in accordance
with its Proportion of Debt.

 

 

8.7

The Rights and Power of the Facility Agent and the Security Agent as one of the
Creditor

 

 

 

As the Facility Agent and the Security Agent are Creditors which is obligated to
perform in compliance with this Agreement, the Facility Agent and the Security
Agent has the right and power under this Agreement the same as other Creditor
and has the right and obligation as if they are not Facility Agent or Security
Agent.  The term “Creditor” or “Creditors” shall include the Facility Agent and
the Security Agent as one of the Creditors except as expressly provided
otherwise in this Agreement.




8.8

The Obligations of each Creditor

 

 

 

The obligations of each Creditor under this Agreement are several and no
Creditor shall be responsible for the obligations of the other Creditor under
this Agreement and the failure of any Creditor to perform any of its obligations
under this Agreement  shall not be deemed to release the other Creditor from its
obligation to perform under this Agreement.

 

 

8.9

Resignation and Termination of Facility Agent or Security Agent

 

 

 

The Facility Agent or Security Agent may resign at any times and the Creditors
may terminate the Facility Agent or Security Agent by giving written notice to
the Creditors and the Borrower in advance at least sixty (60) days from the date
the Facility Agent or the Security Agent intends to resign or from the date for
such termination and the Creditors shall perform the obligations of the Facility
Agent or Security Agent until there is any appointment of the substituted
Facility Agent or Security Agent.

 

 

 

The new Facility Agent or Security Agent shall have all the rights, powers and
obligations of the resigned or terminated Facility Agent or Security Agent and
the resigned Facility Agent or Security Agent will be released from all the
obligations and commitments as the Facility Agent or Security Agent under this
Agreement immediately upon the appointment of the new Facility Agent or Security
Agent.

 

 

9.

Change in Circumstances

 

 

9.1

Unlawfulness or Impracticality

 

 

 

Upon the occurrence of any of the following events:

 

 

 

9.1.1

any enactment or change in laws or regulations or any change in interpretation
or application of any laws or regulations resulting in any part of this
Agreement and/or the entering into this Agreement of any Creditor is illegal or
not in full force and effect;

 

 

 

 

9.1.2

any compliance in good faith by any Creditor with any applicable instruction
(whether or not having force of laws) of the Bank of Thailand, government agency
or authority made it impracticable for that Creditor to perform any condition of
this Agreement.

 

 

 

 

 

In such event, that Creditor will inform the Facility Agent and the Borrower of
the event in which case the obligations of such Creditor whether in whole or in
part will be terminated and the Borrower will repay the debt which is affected
in full immediately or provide additional security for the debt which is not due
and enforceable in compliance with the form specified by the Facility Agent upon
request by the Facility Agent for the benefit of that Creditor.

 

 

 

9.2

Increased Cost

 

 

 

9.2.1

In the event that

 

 

 

 

 

(a)

any enactment or change in laws or regulation or any change in the
interpretation or application of any laws or regulation; or

 

 

 

 

 

 

(b)

any compliance in good faith by a Creditor with any applicable instruction
(whether or not having the force of laws) of the Bank of Thailand, any other
governmental agency or authority shall

 

 

 

 

 

 

 

(1)

increase the cost of any Creditor to perform under this Agreement and/or




 

 

 

(2)

reduce any interest, fee or any payment received or receivable by that Creditor
under this Agreement.

 

 

 

 

 

In this circumstance, the Borrower shall perform as follows:

 

 

 

(c)

The Borrower shall pay additional amount as the Creditor specified as necessary
to compensate it for such increased cost or to compensate for the amount of
interest, fees or other payment which the Creditor is entitled to receive under
this Agreement equal to the shortfall of such amount to that Creditor upon
request by such Creditor; and

 

 

 

 

 

 

 

(d)

After the Borrower has received such notification to pay the money under such
Clause (a), there is still additional cost or there is still an event the result
of which will reduce the interest, fee or other payment entitled by such
Creditor under this Agreement, the Borrower may select to pay the relevant part
of Debt which is affected in full by acting in compliance with the condition set
froth Clause 9.1.

 

 

 

 

 

 

9.2.2

After the occurrence of  the event pursuant to Clause 9.2.1, the Creditor is
entitled to demand the Borrower to pay the debt under this Clause at any time
even after the settlement of debt under this Agreement (except the debt under
this Clause) in full.

 

 

 

 

 

9.3

Change in Basis for Interest or Fee Calculation and Market Disruption

 

 

 

 

 

 

9.3.1

At any times, if

 

 

 

 

 

 

 

(a)

the Facility Agent or any Creditor considers that there is any event which
effect the money market in general and there is no proper method to determine
the fees or interest under Clause 5;

 

 

 

 

 

 

 

(b)

The Facility Agent is notified by any Creditor that there is no determination
of  Average Deposit Rate, Average  MLR, or MOR  any longer; or

 

 

 

 

 

 

 

 

(1)

If in relation to any Interest Period, the Facility Agent determines (which
determination shall be conclusive and binding) that by reason of circumstances
affecting the Interbank Market generally, adequate and fair means do not exist
for ascertaining LIBOR or SIBOR (as the case may be) for that Interest Period;

 

 

 

 

 

 

 

 

(2)

Less than two (2) Reference Banks notify the Facility Agent of a rate for the
purpose of determining LIBOR or SIBOR (as the case may be) for that Interest
Period; or

 

 

 

 

 

 

 

 

(3)

The Facility Agent determines that deposits in United States Dollars in the
required amount for the relevant Interest Period are not available to it in the
Interbank Market or that the arithmetic means of the rates notified by the
Reference Banks does not adequately reflect the cost of the Creditors of
obtaining funds for that Interest Period,

 

 

 

 

 

 

 

 

the Facility Agent shall give notice of such determination to the Creditors and
the Borrower within seven (7) days from the date of such event or from the date
of notification by the Facility Agent (as the case may be).

 

 

 

 

 

 

9.3.2

After the giving of a notice pursuant to Clause 9.3.1 last paragraph, the
Borrower and the Creditors shall enter into negotiation in good faith with a
view to agreeing upon and alternative basis for the calculation of interest,
fee, Interest Period and Interest Payment Date and other relevant conditions
(hereinafter referred to as “Substituted Basis of  Financing”).

 

 

 

 

 

 

9.3.3

If the Creditors and the Borrower can agree in writing for the Substituted Basis
of Financing within thirty (30) days from the date of notification by the
relevant notification pursuant to Clause 9.3.1 last paragraph, such basis shall
take effect in accordance with its terms.




 

9.3.4

If no Substituted Basis of Financing is agreed upon within thirty (30) days 
from the date of notification or the Creditors determine that the Agreement on
the Substituted Basis of Financing cannot be completed prior to the expiry of
such period, the parties agree to perform in compliance with the following
conditions:

 

 

 

 

 

 

 

(a)

The Creditors have the right to require the Borrower to pay the affected part of
the Facility by sending notice in advance specifying the date for such
prepayment within thirty (30) days from the date of notification to the
Borrower.  In such case, the Borrower will repay the affected part of the
Facility together with interest accrued thereon  in case there is no
determination of Average Deposit Rate, Average  MLR, MOR,  LIBOR or SIBOR (as
the case may be) the last  available rate applicable thereto will be used on the
calculation of the interest which is due or payable and other amount of money
which is due and payable to the Creditors within the time specified therein; and

 

 

 

 

 

 

 

(b)

In any case, so long as the circumstances referred to in Clause 9.3.1 (a), (b)
or (c) shall continue and the Facility Agent have sent the notification of such
event, the Borrower is entitled to repay the affected part of Facility in full
to the Creditors together with the interest in case there is no determination of
Average Deposit Rate, Average  MLR, MOR, LIBOR or SIBOR (as the case may be) the
last available interest rate will be used and other amount due under this
Agreement without having to pay the penalty fine.

 

 

 

 

 

 

9.3.5

Upon the occurrence of the event pursuant to Clause 9.3.1 and there is no
agreement on the Substituted Basis of Financing, the interest shall be
calculated at the annual rate which is equal to the aggregate of (1) the per
annum interest  rate determined by the Creditors from time to time and (2) the
average interest provided by the Creditor to the prime customers as the
substitution for Average Deposit Rate, Average  MLR or MOR (as the case may be)
or a annual rate which is equal to the aggregate of (1) the per annum interest
rate determined by the Creditors from time to time and (2) the cost (expressed
as an annual interest rate) to the Creditors for funding its outstanding Loan
during the relevant Interest Period (as conclusively determined by the
Creditors) as the substitution for LIBOR or SIBOR (as the case may be), provided
that the Borrower will pay such interest calculating from the last day of
interest period designated by the Facility Agent from time to time.

 

 

 

 

 

 

9.3.6

If there is a notification pursuant to Clause 9.3.1 before the utilization of
any Facility, the Borrower is not entitled to utilize such Facility except the
Substituted Basis of Financing have been agreed upon.

 

 

 

 

 

10.

Representations and Warranties

 

 

10.1

The Borrower represents and warrants to the Facility Agent, the Security Agent
and the Creditors that:

 

 

 

 

10.1.1

The Borrower is a limited company registered under Thai laws and has the
registered office at the address mentioned above and has the branch offices as
specified in the affidavit.  The Borrower is authorized or registered to conduct
the business in Thailand and has power to hold titles to all of its assets
(including Equipment, Land and Buildings).  The Borrower has the right to
operate its business operation or has the plan to operate in the future.

 

 

 

 

10.1.2

The Borrower has the right and power to perform in accordance with this
Agreement and the Transaction Documents and has taken all necessary actions to
authorize the execution of this Agreement and the Transaction Documents.

 

 

 

 

10.1.3

The Borrower has obtained the authorization from any governmental agency,
competent authority and other related persons for or in connection with the
execution and performance of this Agreement and the Transaction Documents and
under the Project.

 

 

 

 

10.1.4

The execution of this Agreement and the Transaction Documents or the performance
by the Borrower of its obligations under this Agreement and the Transaction
Documents do not and shall not:




 

 

(a)

contravene or contradict to the terms, conditions, representations, contracts,
agreements, laws or regulations binding on the Borrower.

 

 

 

 

 

 

(b)

contravene any restrictions on the power to borrow money, incur indebtedness or
any other authorities of the Borrower.

 

 

 

 

 

 

 

result in incurring any encumbrances on all or any part of its assets or income
for the benefit of any other persons other than the Creditors under this
Agreement or result in the Borrower being in default or breach any document or
agreement in which the Borrower is a party or the assets of the Borrower have to
be encumbered other than for the benefit of the Creditors under this Agreement.

 

 

 

 

 

10.1.5

The Borrower has taken all necessary actions according to the laws to authorized
the Authorized Director and/or the Authorized Officer to execute and deliver
this Agreement and each of the Transaction Documents to which the Borrower is a
party including any documents, instruments and contracts necessary to be
executed according to such agreements.

 

 

 

 

10.1.6

This Agreement and the Transaction Documents (whether or not existing on the
date of this Agreement) constitute legal, valid and binding obligations of the
Borrower and each person entered into the said Agreement and the Transaction
Documents.

 

 

 

 

10.1.7

No litigation or arbitration proceeding is pending and no case is under the
consideration of any administrative bureaus and no prospective litigation
against the Borrower or to enforce on assets or rights of the Borrower; provided
that the result of such litigation, arbitration or proceeding may materially and
adversely affect the business operation under the Project, assets, debts or
status (financial or otherwise) of the Borrower or the Borrower’s ability to
perform its obligations under this Agreement and the Transaction Documents.

 

 

 

 

10.1.8

The Borrower has not done any acts against the laws or as required by laws,
regulations, orders, agreements, representations, instruments, preferential
rights, concessions, permits, licenses, authorizations, obligations, or any
duties binding on the Borrower or its assets or incomes provided that the result
of any acts against the laws or as required by laws of the Borrower may
materially affect the business operation under the Project, assets, debts or
status (financial or otherwise) of the Borrower or the Borrower’s ability to
perform its obligations under the Agreement and the Transaction Documents and no
Events of Default occurred and still in existence.

 

 

 

 

10.1.9

The Borrower is not adjudicated bankrupt, under the receivership or insolvent or
any court procedures, resolutions or application for bankruptcy has been taken
or filed for the order of bankruptcy, control of assets, debt restructure,
dissolution, liquidation of the borrower or a receiver, administrator, planner,
plan administrator or similar officers is appointed or under the procedure of
business rehabilitation in the Court according to the Bankruptcy law.

 

 

 

 

10.1.10

No guarantee agreement issued by the Borrower in favor of any commercial bank to
guarantee the debt of the Guarantor.

 

 

 

 

10.1.11

The Borrower represent and warrant that the conditions under Clause 10.1.3,
10.1.4,10.1.6,10.1.7,10.1.8 and 10.1.9 shall be deemed to constitute the
representations and warranties of the Guarantor to the extent that the Guarantor
is still liable under the Third Guarantee Agreement and the Fourth Guarantee
Agreement.




10.2

The representations and warranties in Clauses 10.1.1 to 10.1.11 are the
representations and warranties of the Borrower  to the Facility Agent, Security
Agent and Creditors  made on the Effective Date of this Agreement and still be
in full force and effect after the Effective Date of this Agreement until the
Creditors have received payment for the Debt in full.

 

 

11.

Affirmative Covenants and Negative Covenants

 

 

11.1

General Affirmative Covenants

 

 

 

The Borrower agrees with the Facility Agent, the Security Agent and the
Creditors that as long as any debt under this Agreement and/or Transaction
Documents is outstanding, the Borrower covenants that it shall:

 

 

 

11.1.1

promptly on reasonable request from the Creditors, provides the Creditors
through the Facility Agent the statement and other information relating to its
operation, asset, condition (financial or otherwise),  Project, business plan or
status of the Borrower as the Creditors may require from time to time with
appropriate reason,  including the report on the change of structure or
shareholder of the Borrower or change in control of the Guarantor and the
details relating to Director and authorization of the Director of the Borrower. 
In case there is any change of  the structure or shareholder of the Borrower or
change in control of the Guarantor or the details relating to Directors and/or
authorization of  the Director of the Borrower, the Borrower must receive the
written consent from the Creditors in advance.  For the purpose of this Clause
11.1.1, the term “control” means the power, whether directly or indirectly, to
order or designate the management or policies of a company whether by being the
holder of voting shares, by contract or otherwise.

 

 

 

 

11.1.2

the Borrower shall promptly notify the Facility Agent about the following
matters (together with all the relevant details)

 

 

 

 

 

(a)

the occurrence of any Event of  Default;

 

 

 

 

 

 

(b)

the occurrence of any current litigation, arbitration or administrative
proceeding or which is pending or where any person expressly shows its intention
to sue the Borrower or the Guarantor or  to enforce the assets or rights of the
Borrower or the Guarantor under any law in the aggregate amount at any time
exceeding Baht 10,000,000 (Ten Million Baht);

 

 

 

 

 

 

(c)

the commencement by the Borrower or the Guarantor of any negotiation with any 
other creditors of the Borrower or the Guarantor apart from the Creditors for
the restructure of any debt of the Borrower or the Guarantor;

 

 

 

 

 

 

(d)

the dispute between the Borrower or the Guarantor and any governmental
authorities with respect to the payment of taxes or any matter where in any such
case the dispute if resolved adversely to the Borrower or the Guarantor would be
materially and adversely affect the operation, business, asset, debt or
condition (financial or otherwise) of the Borrower or the Guarantor or the
ability of the Borrower or the Guarantor to perform its obligation of the
Borrower or the Guarantor under this Agreement or the Transaction Documents or
any financial document executed by the Guarantor with any financial institution
or any other document with any third party; and

 

 

 

 

 

 

(e)

any change in the personnel who is authorized to sign, certify true and correct
and deliver notice and document or instrument as specified in this Agreement on
behalf of the Borrower.

 

 

 

 

 

11.1.3

The Borrower shall ensure that the obligation of the Borrower under this
Agreement and/or the Transaction Documents at all time rank at least parri passu
with all other obligations of the Borrower at all time except for preferential
rights arising by operation of the laws of Thailand.




 

11.1.4

The Borrower shall pay all taxes upon and of the assets, revenue or income or
profit of the Borrower before the same shall become overdue and shall pay or
cause to be paid any money in compliance with the lawful claims in whatsoever
nature which is  the claim where the non-payment of which may result in the
encumbrance over the asset, revenue, income or profit of the Borrower or any
other preferential rights except where (1) taxes or money is being contested in
good faith by proper proceeding and (2) such reserve or provision as may be
required by generally accepted accounting principal and taxes shall have been
made therefore.

 

 

 

 

11.1.5

The Borrower shall maintain the assets, Equipment and appliances in the Project
of the Borrower in the good maintenance status, operational and in good
condition and will repair, change and improve the asset, Equipment and appliance
as necessary and appropriate from time to time.

 

 

 

 

11.1.6

The Borrower agrees to deliver the following documents to the Facility Agent

 

 

 

 

 

(a)

as soon as they are available (but in event within one hundred and twenty (120)
days) after the end of each Fiscal Year of the Borrower and the Guarantor after
the Effective Date of this Agreement , copies of the Financial Statements of the
Borrower and the Guarantor for each Fiscal Year equal to the number of the
Creditors and  ensure in each case that they were prepared in accordance with
accounting principles and practices generally acceptable in Thailand (in the
case of the Borrower) or in the United States of America (in the case of the
Guarantor) and gives in conjunction with the notes thereto including the note on
changes in the accounting principles and practices (1) financial condition of
the Borrower and the Guarantor on the date of such Financial Statements and (2)
the result of the operation of the Borrower and the Guarantor for the period to
which they relate, having been prepared with due care and diligence and were
audited by Auditor acceptable to the Creditors;

 

 

 

 

 

 

(b)

as soon as they are available, (but in any event within forty five (45) days)
after the end of each of the three (3) months period after the Effective Date of
this Agreement, copies of unaudited quarterly financial statements of the
Borrower and the Guarantor for such quarterly financial period together with the
cashflow statements and sources and uses of funds in respect of such periods for
the number enough for all the Creditors having ensured that they were prepared
in accordance with accounting principles and practices generally acceptable in
Thailand  (in the case of the Borrower) or in the United States of America (in
the case of the Guarantor) and gives in conjunction with the notes thereto
including the notes on changes in the application of an accounting principles
and practices (1) the financial condition of the Borrower or the Guarantor as of
the last day of such financial period and (2) the result of the operation of the
Borrower or the Guarantor for the period of which they relate, having been
prepared with the due care and diligence, in the case of the Borrower or
accepted by the  creditors of the Guarantor, in case of the Guarantor;

 

 

 

 

 

 

(c)

simultaneously with the delivery of Financial Statements for the three (3) month
period of the Borrower or the Guarantor pursuant to subclause (b) above, the
Borrower or the Guarantor shall deliver certificate signed by its Authorized
Director or Authorized Officer certifying on the date of such certification that
(which must be dated not more than ten (10) days before the date of delivery to
the Facility Agent) no Event of Default from the latest submission of such
certification under this subclause (c) (or from the Effective Date of this
Agreement for the first submission of this certificate) or if such certification
cannot be made, the Borrower or the Guarantor will specify the details of the
Event of Default which has happened together with all the details of the things
that the Borrower or the Guarantor has made or proposed to be done to remedy
such Event of Default  or status or other surrounding circumstances.

 

 

 

 

 

11.1.7

The Borrower shall duly and punctually perform and observe all terms, covenants
and conditions on its part to be performed and observed under each of the
documents  to which the Borrower is or will be the party and not offer or agree
to enter into any agreement to amend or cancel any of the Transaction Documents
the Facility Agent considers to be material and shall proceed to ensure that the
Transaction Documents are in full force and effect.

 

 

 

 

11.1.8

The Borrower shall obtain and maintain all authorization and privileges from any
governmental authority, bureau, agency or other person in Thailand or other
places as necessary in connection with the execution, delivery or performance of
the Transaction Documents or related to the operation of the Borrower or the
Project of  the Borrower.




 

11.1.9

The Borrower shall notify the Facility Agent in writing of the litigation or
proceeding in court or other authority that has the result of prohibiting or
obstructing the performance of the Borrower under this Agreement or the
Transaction Documents or affect the validity and enforceability of this
Agreement or the Transaction Documents as soon as practicable.

 

 

 

 

11.1.10

The Borrower shall allow the Facility Agent, the Security Agent, the Creditors
or the representatives of such persons to during business hours examine the
operation of the Borrower including all documents which, in the opinion of the
Facility Agent, the Security Agent, the Creditors or the representatives of such
person consider to be related to the business operation of the Borrower and the
Board of Directors of the Borrower shall strictly follow the advice and
suggestion of the Facility Agent, the Security Agent, the Creditors or the
representatives of such persons in relation to the preservation of their rights
over all or any  part of the Security or assets of the Borrower and will ensure
as necessary that the said advice and/or suggestion must be approved by the
shareholders of the Borrower with enough majority votes pursuant to the Articles
of Association of the Borrower to make that advice and/or suggestion
operational  in the event that according to the Articles of Association of the
Borrower such action requires approval from the shareholders of the Borrower.

 

 

 

 

11.1.11

The Borrower shall maintain:

 

 

 

 

 

(a)

the ratio of  Aggregate Debt to Equity at the rate of not exceeding 3:1 as long
as there is any Debt under this Agreement and/or Transaction Documents
outstanding.

 

 

 

 

 

 

 

                  (a)          from the end of December 2005, the ratio of all
Long Term Debt to Equity shall be decreased from the rate not exceeding 2:1 to
the rate of not exceeding 1.5:1 as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.

 

 

 

 

 

 

 

                  (b)          Debt Service Coverage Ratio as follows:

 

 

 

 

 

 

 

(i)

For the Fiscal Year of 2007 to 2009, at the rate of not less than 1.2:1; and

 

 

 

 

 

 

 

 

(ii)

For the Fiscal Year of 2010 and onwards, and as long as there is any Debt under
this Agreement and/or Transaction Documents outstanding, at the rate of not less
than 2:1; and

 

 

 

 

 

 

 

 

                  (d)          Interest Coverage Ratio at the rate of not less
than 2:1.

 

 

 

 

 

 

11.1.12

The Borrower shall arrange for the Guarantor to support the Project throughout
the term of this Agreement, which includes the support in raw materials, and
other necessary tools and appliances and the marketing for the Project.

 

 

 

 

11.1.13

The Borrower shall arrange for (a) the Guarantor to control  whether directly or
indirectly the operation of the Borrower and hold the shares in the Borrower
whether directly or through any of  the Innovex Group Companies not less than
99.99 percent of the paid-up capital and (b)  the Guarantor which is the
ultimate parent company to hold the shares in the last layer in the Borrower to
be the controller of the business of the Borrower and the Borrower agrees to
provide comfort to the Creditors that throughout the term of this Agreement (1)
there will be no change in control in the Borrower in a way which results in the
Guarantor having no control over the Borrower whether directly or through any of
the Innovex Group Companies, and (2) apart from the change of control in the
Borrower as aforesaid, there will be no change in control in the Guarantor which
will affect the ability of the Borrower to perform its obligation under this
Agreement and/or the Transaction Documents or impact the financial status of the
Borrower.  For the purpose of this Clause 11.1.13, the term “control” means the
power, whether directly or indirectly, to order or designate the management or
policies of a company whether by being the holder of voting shares, by contract
or otherwise.

 

 

 

 

11.1.14

The Borrower shall inform the portions of each type of  Facilities drawndown by
the Borrower under this Agreement and/or the Transaction Documents to the
Facility Agent in the form and substance satisfactory to the Facility Agent on
each of the first and sixteenth day of each month under the calendar year.

 

 

 

 

11.1.15

The Borrower agrees that the Security currently held by the Creditors is the
Security that has preferential rights that are valid and enforceable under the
Thai law.

 

 

 

 

11.1.16

From the first Utilization Date under this Agreement and for so long as the Debt
is paid in full, the Borrower shall at all time keep funded the Debt Service
Reserve Account in advance with an amount at least equal to the amount of
interest payments for the subsequent three (3) Interest Periods payable to the
Creditors pursuant to the Facilities provided by the Creditors under this
Agreement.




 

11.1.17

The Borrower shall arrange for Wells Fargo Bank and U.S. Bank to issue the
confirmation letter(s) that the debt of the Guarantor owed to Wells Fargo Bank
and U.S. Bank was paid in full in the form and substance acceptable to the
Creditors within 31 July 2004 and upon receiving this confirmation letter, the
Creditors will issue the letter canceling and releasing the parties’ obligations
under the Prioritization Agreement.

 

 

 

 

11.1.18

The Guarantor shall execute the Third Guarantee Agreement which was duly
notarized by the notary public and authenticated by the Thai Embassy or Consul
in the form acceptable to the Creditors and the Guarantor has obtained a legal
opinion in the form and substance acceptable to the Creditors from the law firm
acceptable to the Creditors in relation to the legality and enforceability of
the Third Guarantee Agreement within 31 July 2004.


11.2

Covenant in relation to Insurance

 

 

 

Throughout the term of this Agreement, the Borrower agrees to perform in
accordance with the following matters:

 

 

 

11.2.1

The Borrower shall obtain and maintain and/or arrange to obtain and maintain
insurance on the Building, Equipment, stocks and other assets relating to the
Project of the Borrower in the insurable amount  not less than the aggregate
commitments of the Creditors under this Agreement and the Transaction Documents
including third party liabilities insurances which insurances will be the type
of  All Risks insurance in compliance with the terms, conditions and within the
time the Creditors consider appropriate in which case, the Borrower shall
designate the Creditors to be the casualty insurance agent as specified by the
Creditors with the insurance company acceptable to the Creditors and at the
amount acceptable to the Creditors and will designate the Creditors as sole
beneficiary of such insurances.

 

 

 

 

11.2.2

In the event the Creditors determine that the insurance effected and maintained
pursuant to this sub-clause will not at any time adequately cover the interest
of the Creditors under this Agreement or the Transaction Documents, the
Creditors may notify the Borrower to arrange the additional insurance or change
the insurance company (as the case may be)  and the Borrower shall comply with
the request of the Creditors at its own expenses and the conditions for such
insurance and the benefits shall be in compliance with Clause 11.2.1.

 

 

 

 

11.2.3

The Borrower shall delivery or arrange to deliver the original of all insurance
policies or cover notes pursuant to the condition of Clause 11.2.1 above to the
Security Agent as soon as practicable.

 

 

 

 

11.2.4

The Borrower shall promptly pay all premiums (or installment thereof) in respect
of each of the policy of insurances promptly and within the due date and produce
copy of receipt in respect of payment of such premiums (or installment thereof)
or other evidence of such payment to the Security Agent as accepted by the
Security Agent in its own discretion within fourteen (14) days from the date of
payment and in case of renewal of such policy produce to the Security Agent the
evidence of each such renewal no later than the date of expiry of such policy
and pay the renewal and other premiums (and installment thereof) as required by
the term of such policy and shall promptly produce such evidence of payment to
the Security Agent and in case the Borrower fails to pay insurance premiums (or
installment thereof) in time the Creditor may pay such premiums (or installment
thereof) in accordance with the Commitment Percentage on behalf of the Borrower
in which case the Borrower will repay such amount to the Creditors promptly upon
demand by the Creditors with interest at the Default Interest Rate.

 

 

 

 

11.2.5

The Borrower shall do all things necessary and provide all documents, evidence
and information and/or assist the Security Agent to collect or recover any money
which becomes due and payable to the Security Agent or Creditors in respect of
the insurances referred to in this Agreement.

 

 

 

 

11.2.6

The Borrower shall send notice to the Security Agent of the occurrence of the l
loss under the insurance policy together with details of the same.




11.3

Negative Covenant

 

 

 

The Borrower covenants with the Facility Agent, the Security Agent and the
Creditors that as long as there is any Debt under this Agreement and/or
Transaction Documents outstanding, the Borrower shall not without prior written
consent of the Creditors perform any of the following acts:

 

 

 

11.3.1

The Borrower shall not merge or consolidate with or into any other person or
perform any act, which have the feature and consequence similar to merger or
acquisition or take any step with a view to dissolution, liquidation or
winding-up.

 

 

 

 

11.3.2

The Borrower shall not make any substantial change or alteration in the nature
of the business or Project in which the Borrower is currently operating.

 

 

 

 

11.3.3

The Borrower shall not sell, transfer, lend, lease or dispose of the operation
or asset or fixed asset of the Borrower whether in whole or in part including
not enter into any securitization except in the ordinary course of business of
the Borrower or guarantee any debt of any of the Innovex Group Companies and/or
the Guarantor.

 

 

 

 

11.3.4

Except the performance under this Agreement and the Transaction Documents, the
Borrower shall not incur or maintain any obligation, debt or encumbrance by
borrowing from any person (including each Creditor under this Agreement) or
lending to any person or giving guarantee or other means except

 

 

 

 

 

(a)

The borrowing from any of the Innovex Group Companies (including the Guarantor
of the Borrower) in the subordinated nature, namely  having the right for the
payment of debt after the Creditors receive all the payment of  Debt under this
Agreement and Transaction Documents in full; or

 

 

 

 

 

 

(b)

The debt incurred in the ordinary course of business of the Borrower.

 

 

 

 

 

11.3.5

The Borrower shall not transfer its rights or revenues or income and shall not
pay any Creditor under this Agreement otherwise than pursuant to the methods
specified in this Agreement or Transaction Documents.

 

 

 

 

11.3.6

Except for the Security provided to the Creditors prior to the Effective Date of
this Agreement or pursuant to the condition of this Agreement or the Transaction
Documents, the Borrower shall not incur or allow any lien, mortgage, pledge or
encumbrances, option, preferential rights (except preferential rights created by
operation of laws) assignment or transfer by way of  security, deposit asset as
security, trust receipt, any agreement allowing one Creditor to have any rights
over other Creditors, securitization, benefit as the seller, lessee,  purchaser
or lessor pursuant to the conditional purchase and sale agreement, hire
purchase, leasing (except commercial lease of  the appliances, stationary in the
office, factory and car in the normal business operation) installment agreement
or agreement with right for ownership retention in whatsoever nature existing
over the security, revenue or right whether in whole or any part of the Borrower
relating to the operating of the business pursuant to the Project of the
Borrower except items designated by this Agreement for the benefit of the
Creditors or any Creditor and will not allow any person to utilize the asset of
the Borrower relating to the operation of the Project of the Borrower and the
Security; and

 

 

 

 

11.3.7

The Borrower shall not pay dividend, interest or any money according to the loan
agreement or any other type of agreement to the shareholders or  Innovex Group
Companies and/or Directors except with prior written consent from the Creditors.

 

 

 

 

11.3.8

Except for the Security provided to the Creditors pursuant to the terms of this
Agreement, the Borrower shall not mortgage, pledge or create any encumbrances
over the Equipment with any creditor or person until the Debt under this
Agreement is discharged in full.

 

 

 

12.

Event of Default

 

 

12.1

Each of the following events shall be an Event of Default unless the Creditors
agree in writing in advance that it is not an Event of Default.

 

 

 

12.1.1

The Borrower fails to pay any sums due hereunder and/or under the Transaction
Documents on the due date pursuant to the terms of this Agreement and/or
Transaction Documents.

 

 

 

 

12.1.2

The Borrower fails to perform or observe any of its other obligations under this
Agreement and/or the Transaction Documents for whatsoever reason and such
failure the Facility Agent considers that it is not remediable.




 

12.1.3

Apart from the events under Clauses 12.1.1 and 12.1.2 of this Agreement, the
Borrower fails to perform or observe any of its other obligations under this
Agreement and/or the Transaction Documents for whatsoever reason and such
failure the Facility Agent considers it is capable of remedy but that failure
has not been remedied within thirty (30) days from the earlier of (a) the date
on which the Borrower becomes aware or with the exercise of reasonable diligence
to have become aware of such failure or (b) the date upon which the written
notice of such failure is given to the Borrower by the Facility Agent.

 

 

 

 

12.1.4

Any representation or warranty given by the Borrower under this Agreement or the
Transaction Documents is not true, or proves to have been untrue, incorrect or
misleading in any material respect or the Borrower fails to comply with any of
the affirmative and negative covenants as specified in Clause 11 which the
Facility Agent considers to be material.

 

 

 

 

12.1.5

(a) any indebtedness of the Borrower or the Guarantor becomes due and payable
prior to its stated maturity or (b) any indebtedness of the Borrower or the
Guarantor which is payable  on demand or after the notice is not paid on demand
or on the expiry of  due notice  (as the case may be) or (c) the Borrower or the
Guarantor defaults in the payment of any indebtedness (or upon the expiration of
the any applicable grace period) or (d) any guarantee or indemnity of the
Borrower or the Guarantor is not honored when due or demanded or (e) steps are
taken to enforce any encumbrances or other security of the Borrower or the
Guarantor given in respect of its liability or liability of any other persons.

 

 

 

 

12.1.6

Any of the authorization, permit or consent referred to in Clause 7 of
Attachment 5 is modified or  restricted in the nature which is not acceptable to
the Creditors or revoked, withdrawn, suspended, terminated or expire whether in
whole or in part or is not renewed or extended or not in full force and effect
in whatsoever nature or there is any promulgate, announcement, cancellation or
revocation or change in laws or regulations or orders the result of which is the
suspension, change, cancel or except the performance of the obligation of the
Borrower under the Transaction Documents whether in whole or in part.

 

 

 

 

12.1.7

The Transaction Documents or any part of the Transaction Documents cease to be
in full force and effect at any time and for whatever reason (except the
expiration on the maturity or the relevant parties have completed all the
obligations under the Agreement) or announce to be void or reject or ineffective
or the Borrower or any person oppose to the completion or effectiveness of the
Transaction Documents at any time or the Borrower rejects that it has any
obligation or commitment under the Transaction Documents.

 

 

 

 

12.1.8

Any action, proceeding or litigation is instituted in any courts or authorities
to prohibit or sustain the performance of the Borrower under this Agreement or
the Transaction Documents in whatsoever nature which affects the legality,
completeness, binding effect or enforceability of the Transaction Documents.

 

 

 

 

12.1.9

The performance of the Borrower or other person under the Transaction Documents 
or the utilization by any Creditor of its rights under  this Agreement or the
Transaction Document is impossible  or illegal.

 

 

 

 

12.1.10

The Borrower ceases or demonstrates the possibility of ceasing of the operation
of the Borrower that is material or the Borrower disposes of its operation or
assets in whole or in any material part.




 

12.1.11

The Borrower or the Guarantor enters into any agreements with any other
creditors apart from the Creditors or be adjudicated bankrupt or insolvent upon
prove that the Borrower or the Guarantor has more debts than assets,  enter into
receivership, or transfer the rights for the benefit of its Creditor or similar
proceeding is instituted or any dissolution is made for the issuance of the
order in relation to the business rehabilitation, bankruptcy, receivership,
winding-up, dissolve of operation, corporate restructuring or debt restructuring
or rehabilitation of the Borrower or the Guarantor, the winding-up or any acts
in similar nature relating to the Borrower or the Guarantor under the Thai law
or other law or there is any appointment of Official Receiver, administrator,
planner, plan administrator or official of similar nature or any administrator
of the encumbrancer takes possession of all or part of assets of the Borrower or
the Guarantor or there is any judgment or execution order of the similar nature
for whatsoever over all or part of the assets of the Borrower or the Guarantor.

 

 

 

 

12.1.12

Any law or regulation or order is enacted, promulgated or made or governmental
action is taken or proceedings instituted for the winding-up, liquidation,
rehabilitation or restructuring of the structure of the Borrower or the
Guarantor or for the suspension or revocation of any substantial part of the
Borrower’s or the Guarantor’s operations or for nationalization of the  property
or assets, seizure, expropriation or suspension of any material part of the
assets of the Borrower or the Guarantor or any such person considers it
appropriate to restrain the control of the assets of the Borrower or the
Guarantor from normal managerial control over all or  any substantial part of 
property or asset of the Borrower or the Guarantor.

 

 

 

 

12.1.13

Any situation shall occur which in the opinion of the Creditors or there is
reasonable ground to believe that a material adverse change in the operations,
assets, debts or status (financial or otherwise) of the Borrower has occurred or
there is any justifiable ground to believe that the event may have a material
adverse affect to the ability of the Borrower to perform the obligations of the
Borrower under this Agreement and the Transaction Documents.

 

 

 

12.2

Subject to the terms and conditions of this Agreement, upon the happening of any
Event of Default, the Facility Agent or Security Agent (as the case may be)
shall perform the following acts whether in whole or in part at any time after
such Event of Default by issuing the written notification to the Borrower and
the Guarantor without prejudice to any other available rights and remedies the
Creditors may have:

 

 

 

12.2.1

declare or accelerate  all or part of the indebtedness together with the fees,
and other money to be paid under this Agreement and or the Transaction Documents
to be immediately due and payable without further demand, notice or legal
formality of any kind.  In such case, the Borrower shall be responsible to pay
such Debt including interest to the Creditors.

 

 

 

 

12.2.2

declare all part of the Facility terminated where upon the obligation of the
Creditors to provide the Facility under this Agreement or Transaction Documents
shall immediately terminate.

 

 

 

 

12.2.3

Enforce the Security or enforce the rights or remedies as specified in the
Transaction Documents.

 

 

 

12.3

Default Interest

 

 

 

12.3.1

If the Borrower fails to pay when due any amounts due and payable under this
Agreement and/or the Transaction Documents on the due date under this Agreement
and/or the Transaction Documents, the Borrower must pay (to the extent possible
under the laws) the interest for the principal of the Facility which is due and
payable by the Borrower to the Creditors from and including the date of default
until the date of actual payment (both after and before the judgment) at the
Default Interest Rate each Creditor is entitled to collect from loan from the
date of default until the Borrower repays such debt in full.




 

12.3.2

The Default Interest Rate determined from time to time pursuant to Clause 12.3.1
of this sub-clause will be calculated on the basis of actual number of day
elapsed and a year of three hundred sixty five (365) days for the Facilities in
Baht and a year of three hundred and sixty (360) days for the Facilities in any
other foreign currency other than Baht and shall be payable from time to time
upon written demand from the Facility Agent, the Security Agent or the Creditors
and the certificate of the Facility Agent or the Security Agent in relation to
the interest rate, Interest Period and amount of interest to be paid under this
sub-clause will be completed and binding on the Borrower except for manifest
error.

 

 

 

12.4

After the declaration pursuant to Clause 12.2.1 by the Facility Agent or the
Security Agent, if the Creditor receives or obtains the principal of the
Facility or any amount of money under this Agreement whether in whole or in part
on the day which is not the Interest Payment Date for the principal amount of
the Facility or any amount of money under this Agreement,  the Borrower shall
pay the amount certified by the Creditors (which is due to be completed and
binding on the Borrower except for manifest error) as the amount which is
necessary to compensate the Creditors for the loss or expense whether directly
or indirectly that the Creditors sustain as the result of the receive of such
amount on the date which is not an Interest Payment Date (including the loss of 
profit and the loss or expense incurred or may incur in liquidation or
redeploying funds acquired to make or maintain the loan or any part of the loan
or the utilization of such money again at any one or more rates which is lower
than the rate which would have been payable by the Borrower under this
Agreement) to the Creditors upon request.

 

 

13.

Security

 

 

 

The Borrower agrees to provide additional Security as follows as the security
for the debt of the Borrower under the Credit Facilities Agreement, this
Agreement and the Transaction Documents.

 

 

13.1

The Borrower shall pledge all the Equipment for the benefit of the Creditors
under the Equipment Pledge Agreement, from time to time, as soon as practicable
for the pledge under the laws or upon request by the Security Agent or Creditors
by instructing the Security Keeper designated by the Facility Agent, the
Security Agent and the Creditors to control the said Equipment for the benefit
of the Creditors and after the Borrower has registered the mortgage of 
Registerable Equipment in the name of the Creditors under the conditions of
Clause 13.3 such Registerable Equipment will be released from the pledge under
this clause.

 

 

13.2

The Borrower shall submit the application to register the ownership of the
Registerable Equipment of the Borrower to the Equipment Registrar, from time to
time, as soon as practicable under the laws or upon demand by the Security Agent
or Creditors, but in any case the Borrower shall submit the application to
register the ownership of the first lot of  the Registerable Equipment no later
than 31 December 2001 pursuant to the terms of the Credit Facilities Agreement
or any other date agreed by the Creditors and after the registration of  the
equipment the Borrower must submit all documents which are the evidence of such
ownership registration in the equipment which is the original to the Security
Agent for the safe custody and apart from the first lot of the Registerable
Equipment, the Borrower agrees to also pledge the Registerable Equipment and
register the ownership and mortgage the Registerable Equipment used to install
relating to the operation and Project after 31 December 2001.




13.3

The Borrower must register the mortgage of all of the Registerable Equipment the
ownership of which have already been registered pursuant to Clause 13.2, from
time to time, under the form and substance satisfactory to the Creditors as a
security for the debt under this Agreement and the Transaction Documents in
which case the Borrower shall be responsible to pay for the fees and expenses
for such mortgage and after the registration of any Equipment the Borrower shall
deliver all the evidences (which is the original) relating to such mortgage to
the Security Agent for the benefit of the Creditors, provided that before each
registration of the mortgage of the Registerable Equipment, the Borrower shall
obtain all consents, licenses, permits or other similar type of documents from
any relevant governmental authority, agency, organization, board (including the
Board of Investment) or other person as necessary to mortgage that Registerable
Equipment.

 

 

13.4

In case the Borrower has additional land and/or building for the operating of
the Project, the Borrower shall mortgage such land and/or building to the
Creditors in the form and substance satisfactory to the Creditors in which case
the Borrower shall be responsible to pay for the fees and expenses for such
mortgage registration and after any mortgage registration, the Borrower shall
deliver all evidences (which is original) relating to such mortgage to the
Security Agent for the benefit of the Creditors.

 

 

13.5

The Borrower shall provide additional Security as requested by the Creditors
when the Creditors consider that the Security provided by the Borrower to the
Creditors under this Agreement or the Transaction Documents are deteriorated or
the value of such Security has been diminished.

 

 

14.

Distribution of Security

 

 

14.1

The Security Agent agrees to perform the following obligations:

 

 

 

14.1.1

accept and hold the Pool Assets and revenues from the enforcement of the Pool
Assets and the claims for insurance for the benefit in accordance with the
Proportion of Debt of the Creditors within the safe place and release or
distribute the Pool Assets in compliance with the terms of this Agreement.

 

 

 

 

14.1.2

arrange for the filing and custody of all correspondences between the Borrower
and the Security Agent under this Agreement.

 

 

 

14.2

Each party in this Agreement will inform the other party of any matter that may
have material affect to the operation of this Agreement or the Transaction
Documents.

 

 

14.3

If any Creditor obtains or acquires any amount of money from the Pool Assets
(apart from the receipt from Facility Agent or Security Agent relating to
performance of the duties of the Facility Agent or the Security Agent under this
Agreement),  such Creditor shall inform other Creditors and the Security Agent
about such receipt of money promptly.

 

 

14.4

After the notification under Clause 14.3, the Creditors agree to jointly
distribute the money received in the following orders:

 

 

 

14.4.1

firstly, the money will be used to repay the court fees, legal expenses and
other expenses incurred for the joint benefit of the enforcement, distribution
and/or maintenance of Pool Assets; and

 

 

 

 

14.4.2

subsequently,  the remaining of such amount will be used to repay the interest
on the debt which is outstanding and due but not payable and will be used to
repay the debt at that time which is due and payable and which is the debt of
each Creditor under this Agreement in Proportion of Debt at that time.

 

 

 

14.5

The provision of this Clause is made for the benefit of the Creditors such that
initially will be used as security for the due and punctual payment of the debt
and subsequent as the security for the performance of the obligations and all
types of debt which is outstanding from time to time of the Borrower.




14.6

The provision of this Clause will not be deemed to be novation among the
Borrower and the Creditors or each of the Creditor whether for the debt under
any agreement and shall not be interpreted to reduce the rights of the Creditors
against the Borrower.

 

 

14.7

In case any Creditor obtains any benefit from the security which is additional
benefit in whatsoever nature which is the security for any Debt or the whole
Debt of the Borrower at any time whether now or in the future such benefit under
the security will be deemed to be the Pool Assets for the  joint benefit of the
Creditors as if  such benefit under the security is obtained pursuant to the
term of this Agreement and in the event of any breach which followed by
enforcement of Pool Assets, the Security Agent shall obtain and maintain such
benefits in security for the joint benefit of the Creditors and will distribute
all the money received from the enforcement of such benefit under the security
to the Creditors pursuant to Clause 14.4 above.

 

 

14.8

Each Creditor agrees that the provision of this Clause shall not have any effect
to other security or preferential rights, assets or rights which any Creditor
obtains from any person freely by making a written agreement to exempt its from
being a Pool Asset from the other Creditor.

 

 

14.9

If there is any Event of Default, the Creditors shall consult each other
immediately to agree on the joint cause of actions.

 

 

14.10

In the event of Pool Assets being enforced, all the money resulting from that
enforcement together with any money from the insurance which is payable after
the proceeding to enforce the Pool Assets will be paid to the Security Agent for
the benefit of Creditors in accordance with their Proportion of  Debt.  All such
proceeds shall be distributed within five (5) Banking Days from the date of
receipt as follows:

 

 

 

First,

 

to be used to repay the fees and expenses incurred in relation to the
enforcement of such Pool Assets.

 

 

 

 

 

Secondly,

 

subject to the provision of Clause 14.4 shall be used to repay the debt which is
due and payable to each Creditor in accordance with its Proportion of Debt at
that time and

 

 

 

 

 

Thirdly,

 

to return the balance (if any) to the Borrower.

 

 

 

 

 

Provided that if the money received is not enough to repay the debt in full,
such money will be used to pay according to the Proportion of Debt of each
Creditor at the  time of the distribution of money without any preferential
rights or the rights to receive before others among the Creditors.

 

 

14.11

In any cases if any Creditors receives the distribution or portion of
enforcement of Pool Assets exceeding its Proportion of Debt, such Creditor shall
return the exceeding amount  to be distributed among the Creditors in accordance
with the Proportion of  Debt, in order for the debt to be paid in compliance
with correct Proportion of Debt.

 

 

14.12

The Facility Agent, the Security Agent and Creditors shall jointly take care of
and maintain the rights that each of the Creditors has in the Pool Assets as
long as the Borrower is indebted under this Agreement.  If any Creditor performs
or refrains from performing which results in the rights in the Pool Assets in
relation to such Creditor to be diminished without obtaining the consent from
other Creditors the proportion that such Creditor shall receive from the
enforcement of  Pool Assets pursuant to Clause 14.10 shall be reduced by the
same amount.

 

 

14.13

The Borrower shall not perform any of following acts except where the Creditors
agree in writing

 

 

 

(a)

create any mortgage rights or encumbrances over the Pool Assets whether in whole
or in part apart from those specified in this Agreement or the Transaction
Documents.




 

(b)

incur debt or binding obligation with any Creditor under this Agreement apart
from what have already provided in this Agreement or the Transaction Documents.

 

 

 

 

(c)

repay the debt to any Creditor in this Agreement other than pursuant to  the
procedures set forth in this Agreement or the Transaction Documents.

 

 

 

14.14

The parties agree that the Security Agent shall be responsible for the safe
keeping of the Agreement, title deeds, certificates of ownership, insurance
policies, instruments and documents relating to the Pool Assets, Security and
Transaction Documents which must be submitted to the Security Agent under this
Agreement for the benefit of the Creditors in the safe place.

 

 

15.

Indemnity

 

 

 

Without affecting other provision of  this Agreement, the Borrower shall
indemnify any of the Creditors,  promptly upon request from such Creditor with
reasonable supporting evidences, from and against all actions, losses, expenses
or liabilities whether directly or indirectly including the legal fees, the
Creditors or any Creditor have incurred or paid as a result of the Borrower not
performing its obligation on the due date or as a result of the
misrepresentation of any facts or as a result of any Event of Default (whether
such debt is declared to be immediately due and payable or not) (including
interest or fees which is paid or to be paid for the money which is borrowed to
support any amount which has not been paid).

 

 

16.

Expenses

 

 

16.1

Upon request in writing by the Facility Agent or the Security Agent to the
Borrower, the Borrower shall pay any reasonable amount as may be necessary to
reimburse the Creditors for all costs, charges, and expenses (including without
limitation legal fees and expenses and other advances in whatsoever nature)
incurred by the Creditors in negotiation, preparing and execution of this
Agreement and/or the Transaction Documents and other documents to be made under
this Agreement and/or the Transaction Documents are arranged for the return of
any money which is due and payable to the Creditors under this Agreement and/or
the Transaction Documents or in preserving or enforcing or seeking to preserve
or enforce  any of the rights of the Creditors under this Agreement and/or the
Transaction Documents to the Creditors.

 

 

16.2

The Borrower shall pay or cause to be paid all present and future stamp and
other like duties and taxes in similar nature together with the registration
fees,  recording fees, and other types of fees in the similar nature which is
payable under this Agreement or the Transaction Documents or documents or
instruments referred to in this Agreement or the Transaction Documents and shall
indemnify the Creditors against all liabilities, costs, claims and expenses with
respect to or resulting from any delay in paying such duties, taxes or fees.  A
certificate as to the amount in respect of which the indemnity is so required
submitted by the Facility Agent or Security Agent shall be conclusive and
binding on the Borrower (in the absence of manifest error).

 

 

16.3

The Borrower shall, upon request from the Security Agent and/or Creditors, pay
the expenses for the appraisal of the Security and/or other assets of the
Borrower from time to time to the independent appraiser designated by the
Security Agent.

 

 

17.

Notices

 

 

17.1

All notices, demands or other communications required to be delivered or done
under this Agreement or the Transaction Documents shall be sent and made in
writing and deliver by hand, registered mail, telex, or facsimile unless
otherwise specified in this Agreement.

 

 

17.2

All notices, demands or other communications to be sent or made to the Borrower,
the Facility Agent, the Security Agent or Creditor under this Agreement or the
Transaction Documents shall be sent to such person at the following addresses
(except the recipient has designated other address or telex or facsimile numbers
and such notification was made no later than five (5) days in advance.)




 

To the Borrower:

Innovex (Thailand)  Limited

 

 

79 Moo 4, Export Industrial Zone 2

 

 

Northern Industrial Estate

 

 

Baan Klang Sub-district

 

 

Muang Lampoon District

 

 

Lampoon Province

 

 

Thailand

 

 

 

 

 

 

 

Tel:

(053) 554-700

 

 

Fascimile:

(053) 554-699

 

 

 

 

 

To the Security Agent:

TMB Bank Public Company Limited

 

 

3000, Phahon Yothin Road

 

 

Chatuchak, Bangkok 10900

 

 

 

 

 

Tel:

02 299-1221

 

 

Fascimile:

02 299-1281

 

 

 

 

 

To the Facility Agent:

Bank of Ayudhya Public Company Limited

 

 

1222 Rama III Road

 

 

Bangpongpang, Yannawa

 

 

Bangkok 10120

 

 

Thailand

 

 

 

 

 

 

 

Tel:

02 296-4787

 

 

Fascimile:

02 683-1298

 

 

 

 

 

To the Creditors:

TMB Bank Public Company Limited

 

 

3000, Phahon Yothin Road

 

 

Chatuchak, Bangkok 10900

 

 

 

 

 

Tel:

02 242-3780

 

 

Fascimile:

02 242- 3790

 

 

 

 

 

 

Bank of Ayudhya Public Company Limited

 

 

1222 Rama III Road

 

 

Bangpongpang, Yannawa

 

 

Bangkok 10120

 

 

Thailand

 

 

 

 

 

Tel:

02 296-3741,

 

 

 

02 683-1268

 

 

Fascimile:

02 683-1264


 

The address of the Borrower as specified above (or other address designated in
writing by the Borrower under the terms and conditions of this Agreement as the
case may be) shall be deemed to be special domicile of the Borrower for the
communication from the Facility Agent or the Creditors and/or other Judicial
Authority in relation to this Agreement and the Transaction Documents.




17.3

All notices, demands, and other communications address to the Borrower as
mentioned above shall be deemed to deliver to the Borrower and the Borrower has
received such the documents as follows:

 

 

 

17.3.1

in case of notices, demands or other communications delivered by person (namely
by way of messenger) shall be deemed to be delivered and the Borrower has
received when such notices, requests, or other communications are delivered to
the said address or after five (5) days from the date of delivery if it is a
registered mail or

 

 

 

 

17.3.2

in case of notices, requests or other communications made by way of telex to be
deemed to deliver to the Borrower and the Borrower has received the same when
deliver with confirmed answer back to this of delivery, by facsimile to be
deemed to be delivered and the Borrower has received the same upon delivery and
all notices, demands or other communications made by the Borrower and delivered
to the Facility Agent, the Security Agent or Creditors shall be deemed to be
delivered when the Facility Agent, the Security Agent or Creditors have actually
received such documents at the address specified above or such other address
notified by the Facility Agent, Security Agent and Creditors under this
sub-clause.

 

 

 

18.

Assignment

 

 

18.1

This Agreement shall be binding on and inure to the benefit of the Borrower,
Facility Agent, Security Agent and Creditors and their respective successors,
assignees and transferees, except that the rights of the Borrower under this
Agreement and/or Transaction Documents are personal to it and cannot be assigned
or transferred either in whole or in part.

 

 

18.2

Subject to the conditions of this Agreement, any Creditor may assign its rights
and benefits in whole or in part under this Agreement and/or Transaction
Documents to anyone or more banks, financial institutions, asset management
companies or entities (in whatever nature) at any time.

 

 

18.3

All agreements, representations, and warranties made under this Agreement and/or
the Transaction Documents shall survive any assignment made pursuant to this
Clause and shall inure to the benefit of the assignee.

 

 

18.4

Any Creditor may disclose to prospective or actual assignee such information
about the Borrower as such Creditor may consider appropriate.

 

 

19.

Void Provision not Affecting Valid Provision

 

 

 

If at any time any provision of any document is or become illegal, invalid or
unenforceable in any way, other provision, as the case may be, will still be
legal, complete and enforceable under the laws and shall not be invalidated by
the illegality, invalidity or unenforceability of the said provision or the
document.

 

 

20.

Amendment or Waiver

 

 

 

Any amendment of any provision of this Agreement or any waiver of any acts or
obligation under this Agreement or the Transaction Documents except the waiver
of the condition precedent which is within the power of the Facility Agent for
the benefit of the Creditors shall be made upon consent of the Creditors.




21.

Set-Off

 

 

 

 

 

In addition to the rights of the Creditor under this Agreement, upon the
occurrence of any Event of Default, each Creditor is entitled to set-off the
debt by using the debt that the Borrower is owing under this Agreement to be
deducted from the deposit, balance or other monetary debt which the Creditor is
obligated to pay to the Borrower whether such amount is due and payable or not
or whether it is the deposit that the Borrower deposits jointly with any
person.  Each Creditor is entitled to exercise the set-off under this Agreement
by not having to send notification, any types of notices to the Borrower or any
other person and it will be deemed that the Borrower has waived the right to
receive such notification under this Agreement.  After the set-off under this
Agreement, the Creditors will notify the Borrower about such set-off within
appropriate time.

 

 

 

The proceedings under this Clause will be in compliance with the conditions of
Clause 14 of this Agreement.

 

 

22.

Governing Laws

 

 

 

This Agreement shall be governed by and interpreted and construed in accordance
with the laws of Thailand.

 

 

23.

No Waiver

 

 

 

No failure or delay by the Creditors, the Security Agent or the Facility Agent
(as the case may be) to exercise any rights or remedy shall constitute the
waiver of such rights or remedy and any partial exercise of any rights or remedy
shall not be deemed to preclude further exercise of such rights or remedy or the
utilization of any other rights or remedy and the Creditors, Security Agent or
Facility Agent (as the case may be) may use any of the rights of the Creditors,
Security Agent or Facility Agent (as the case may be) as if there is no such
waiver been given.

 

 

24.

Effective Date of this Agreement

 

 

 

This Agreement shall be effective from the Effective Date of this Agreement.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date specified above.

THE BORROWER:

 

INNOVEX (THAILAND)  LIMITED

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE SECURITY AGENT:

 

TMB BANK PUBLIC COMPANY LIMITED

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE FACILITY AGENT:

 

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE CREDITORS:

 

TMB BANK PUBLIC COMPANY LIMITED

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

 